        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 1 of 81

 2020-02-13


Taylor Wilson (00:00:02):
Hey, Lin.

Jonathan Grunberg (00:00:02):
Good morning.

Lin Wood (00:00:04):
How about, "Hey, boss," like you've been doing? "Hey, boss."

Jonathan Grunberg (00:00:06):
Hey, boss.

Taylor Wilson (00:00:07):
Hey, boss.

Lin Wood (00:00:09):
Kimmy there?

Kimmy (00:00:10):
Yes.

Lin Wood (00:00:11):
What'd you say? Did you say, "Hey boss"?

Kimmy (00:00:14):
Hey, Lin.

Lin Wood (00:00:16):
No, that's not going to work. Could you say, "Hey, boss," because I'm the boss. Just say, "Hey, boss," like
Taylor's been doing, and Jonathan just did, Kimmy. I want you to say, "Hey, boss."

Kimmy (00:00:25):
Hey, boss.

Lin Wood (00:00:27):
Thank you. Has everybody now said, "Hey, boss"?

Jonathan Grunberg (00:00:30):
Yes.

Lin Wood (00:00:32):
All right. Taylor, you agree everybody said it?




                                                                                            Page 1 of 81
EXHIBIT "H"
           Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 2 of 81

 2020-02-13


Taylor Wilson (00:00:35):
I agree.

Lin Wood (00:00:36):
Kimmy, did you say it?

Kimmy (00:00:38):
Yes.

Lin Wood (00:00:39):
I don't care whether you believe in your hearts by your own free will that I'm your boss or not. The truth
is, you're all the boss of yourselves because you have free will to be that. Does everybody understand
what I just said? Taylor, you answer for the group. I don't need to take a damn vote. You take it and say
yes or no.

Taylor Wilson (00:00:59):
Yes.

Lin Wood (00:00:59):
That's a good but unanimous vote. Here's what you need to know. And I'm going to tell you how to solve
this problem that I didn't create, but you created for me. It affects your lives and possibly Richard
Jewell's. We're going to fix this because you know why? Taylor, for the group, why?

Taylor Wilson (00:01:20):
I don't know what the problem is or why.

Lin Wood (00:01:22):
No, I didn't ask you. I know what the problem is because you just need to go. You can say, "What's the
problem?" and I'll tell you, but nobody's going to say a word until I finish. And then I'm not going to ask
you your opinion. I'll tell you why. You want to know what the problem is?

Taylor Wilson (00:01:33):
Yes.

Lin Wood (00:01:33):
Is that a group yes?

Jonathan Grunberg (00:01:33):
Yes.

Kimmy (00:01:33):
Yes.




                                                                                             Page 2 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 3 of 81

 2020-02-13


Lin Wood (00:01:33):
The problem is this. Taylor Wilson, 31, thinks he knows more than I do. Jonathan Grunberg, how old are
you, Jonathan?

Jonathan Grunberg (00:01:51):
43 in two weeks.

Lin Wood (00:01:54):
Thank you. Jonathan Grunberg, at age 43, thinks he knows more than I do. Kimmy, how old are you?

Kimmy (00:02:01):
31.

Lin Wood (00:02:05):
Kimmy Bennet, at age 31, thinks she knows more than I do. Have I said that correctly? I think you all
think you know more than I do. You may be a good thing you're getting ready to hear, but does
everybody understand what I just said?

Taylor Wilson (00:02:19):
We understand what you said. This is Taylor.

Lin Wood (00:02:21):
Now, Taylor, I didn't ask you to agree to disagree with me. This is my office. You know that even though I
didn't ask you to say you were wrong, I knew you had the damn bullheadedness that you would never
say that. Same thing with Jonathan, even the same thing with little miss bullhead Kimmy. This is going to
be a compliment to y'all if you'd shut up for a minute and listen. I mean, shut up. I own that office. Y'all
know that now. I showed you who had power, didn't I? But I didn't exercise it because I, right now,
would never do anything in the exercise of my power to hurt any of y'all or your families. Do you believe
me? Because if you don't believe that, this conversation is over. It will not be a problem solved.

Lin Wood (00:03:03):
If you tell me you believe that, and I just showed you that without hurting you, by showing you who had
the power to hurt you, to hurt your families, to hurt your law careers, and didn't exercise it, hit the yes
or no? Let's get a vote, Taylor. Does everyone in that room believe, choose to believe, that Lin Wood
would never exercise his power in a fashion that he knew would hurt anyone of you, personally or
professionally, including your families and your legacy as a lawyer? Yes or no, guys?

Taylor Wilson (00:03:36):
Lin, I certainly-

Lin Wood (00:03:36):
I just wanted a yes or no. I didn't ask for a discussion, and I own that office. If you don't do what I say
this time, you're going to pack your bag. That's how much power I have. I don't want to exercise that




                                                                                               Page 3 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 4 of 81

 2020-02-13


power. It would hurt you. Don't force me. That's the point. And you didn't force me. I just want a yes or
no.

Taylor Wilson (00:03:56):
Well, it's because of-

Lin Wood (00:03:58):
No, no, no. Now, now, now, whoa, whoa. You're not doing what I say, and I'm the boss. I own that
office. You have no power.

Taylor Wilson (00:04:07):
I understand that, but you just said-

Lin Wood (00:04:08):
No, you're not listening. You can't understand what you don't have the sense to listen to. If you listen
enough, you're going to know that I'm right and it's going to be a compliment to you. Can you listen to
hear a compliment to yourself, for God sakes?

Taylor Wilson (00:04:19):
Yes. Can I respond?

Lin Wood (00:04:22):
No, not until I ask you to. Give me the control that you have to give me, because if you don't, as your
boss, you're going to move out of that office today. And I don't want to do that.

Taylor Wilson (00:04:31):
I agree. Yeah, but that's the problem. You're asking me to agree you won't hurt me while telling me you
will hurt me.

Lin Wood (00:04:38):
I'm telling you I have the power to hurt you and I would never do so. And if you don't think I have the
power to hurt you, you are wrong. I can hurt you the minute I take you off that name. That will have a
bad stain on your life. And if you try to hurt me back, you will be laughed at. Anybody in this law office
that attacks Lin Wood may be right, but everybody's going to disrespect you for doing it. There's a time
to speak. There's a time to be silent. You people don't know the difference. I'm not mad at you. I got
passionate about what I meant. Can I just please finish that you wouldn't have the courtesy of telling me
what I know, and ask a simple question if you'd let me answer it. You let yourself answer.

Lin Wood (00:05:17):
You would have found the highest power you could have in life, but you've got to tell me what you know
before you tell me. Here's what I wanted you to know, can I have the respect to tell you this without
saying it three times? Taylor, Jonathan, and Kimmy, the two people not on this call, Chelsea and Nicole.
Right?




                                                                                            Page 4 of 81
          Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 5 of 81

 2020-02-13


Jonathan Grunberg (00:05:38):
Yes.

Lin Wood (00:05:39):
Do they work in my office that I could tell them to leave today? Yes, right?

Jonathan Grunberg (00:05:44):
Yes.

Lin Wood (00:05:46):
Can I tell Chelsea, "I don't like the way you dress. I don't like the way you talk on the phone. Get out of
my office, here's your two weeks notice." Could I tell her that?

Jonathan Grunberg (00:05:55):
Yes.

Lin Wood (00:05:57):
Do I have the power to tell her that?

Jonathan Grunberg (00:05:59):
You do.

Lin Wood (00:06:01):
Do I have the same power with Nicole Wade? Could I look at Nicole and say, "I've given you every
chance. You still don't show up. Get out of the office," and you know I don't even have to give her two
weeks because she's not my employee. She's there at my mercy. You're all there at my will. And I tried
to tell you that the other day. When I told you you were going to get out on February 28th, did I make
you get out? Yes or no? Did I take the name off the door?

Jonathan Grunberg (00:06:27):
No.

Lin Wood (00:06:27):
Yes or no? Right. Did I tell you that the best you could do in a law court was to get quantum meruit
under any of the damn Sandmann cases? Did I tell you that clear enough? Did you read that in the lines I
wrote?

Jonathan Grunberg (00:06:40):
That's what I understood from what you wrote.

Lin Wood (00:06:43):
Thank you for showing that wisdom. I think everybody would agree, except for Kimmy because she
doesn't get paid like that. Right?



                                                                                              Page 5 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 6 of 81

 2020-02-13


Kimmy (00:06:50):
Right.

Lin Wood (00:06:51):
Right?

Jonathan Grunberg (00:06:51):
Yes.

Lin Wood (00:06:52):
Taylor, did you get it? Jonathan got it. Did you get it?

Taylor Wilson (00:06:55):
Yes.

Lin Wood (00:06:56):
Did I use the precise words, "You can stick it up your ass on that." Was it clear that you could get maybe
$350 an hour for every hour you could manufacture and make it reasonable in this case, the next case,
and the next case, the next case. Did you understand that?

Jonathan Grunberg (00:07:19):
It's clear that that's what you were writing.

Lin Wood (00:07:21):
I want to hear if Taylor understood.

Taylor Wilson (00:07:23):
Yeah. I wouldn't manufacture hours, but otherwise, yes.

Lin Wood (00:07:26):
I'm not suggesting that you would, damn it. If I thought you would manufacture hours, I'd throw you out
of that office in 15 minutes. Security will be there in 10 minutes. If you think I ever thought that you
would manufacture an hour because you're telling me I practice law with a dishonest unethical lawyer.
Do you think I would do that?

Taylor Wilson (00:07:44):
No, and I was just responding to your question, which used the word "manufactured."

Lin Wood (00:07:48):
No, you were trying to make your own damn point. That's what I'm going to get to in a minute while I'm
telling you who you are. May I finish without you trying to make a point and just answer my question,
Taylor? Because if not, we'll end the conversation with you. I'll talk to the other two. You can leave the
room. You may be leaving the office. I don't want to do that and you and you don't want that to happen.



                                                                                            Page 6 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 7 of 81

 2020-02-13


So just answer my question. I know why you're throwing a little bit, "Well, I would never manufacture
hours." I didn't say you would. I actually said you wouldn't. So you need to listen more carefully. Just like
I need to listen more carefully to y'all. You need to speak a little bit less. Just like I need to speak a little
bit less to you. Fair is fair, right? Right?

Jonathan Grunberg (00:08:27):
Yes.

Lin Wood (00:08:29):
Okay. Can we all agree everybody needs to listen more carefully to each other? Everybody needs to be
more prudent in what they say and maybe sometimes say less. Does everybody agree on that?

Kimmy (00:08:40):
Yes.

Lin Wood (00:08:40):
It seems like a fundamental truth. Y'all tell me if you agree with a fundamental truth, if you don't
advance a fundamental truth, feel free to put your two cents in. But can you just simply say yes.

Taylor Wilson (00:08:52):
Yes.

Lin Wood (00:08:54):
Jonathan?

Jonathan Grunberg (00:08:55):
Yes.

Lin Wood (00:08:56):
Kimmy?

Kimmy (00:08:57):
Yes.

Lin Wood (00:09:01):
I can't hear Kimmy. Get closer to the phone, Kimmy, please. I still don't hear Kimmy saying yes.

Kimmy (00:09:10):
I'm getting closer.

Lin Wood (00:09:11):
Okay. Thank you. I'm not trying to be mean, I just can't hear you.




                                                                                                 Page 7 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 8 of 81

 2020-02-13


Kimmy (00:09:15):
The answer is yes.

Lin Wood (00:09:17):
Thank you. Now here's a very important question, and I want you to answer this honestly, and I think
you will. Do you think you really know the difference between when Lin Wood intends to show you
anger and when Lin Wood intends to expose and express his passion? Do you really think you know the
difference between my anger intent and my passion intent? Do you really think you know the
difference? Yes or no?

Taylor Wilson (00:09:48):
No.

Lin Wood (00:09:49):
Good answer. Next, Jonathan?

Jonathan Grunberg (00:09:52):
Yeah. I don't know if I understand, so no.

Lin Wood (00:09:56):
You don't know if you understand. Good. Good answer. Kimmy?

Kimmy (00:09:59):
No.

Lin Wood (00:10:01):
So, let's decide one thing now that you're screwed on. Sometimes, you may mistake my passion for my
anger. You will never just mistake my anger for my passion. Does that make sense to y'all? In other
words, guys, to make it simple, if you want to see me angry, you'll know I'm angry. Sometimes, you may
think I'm angry, and I'm just expressing to you something that I feel passionately about. My passion.
Would you be willing to say that's true?

Jonathan Grunberg (00:10:34):
I don't know if I can fully understand that distinction myself.

Lin Wood (00:10:37):
Always happy to clarify. Tell me what you need clarified. Everybody listen so I only have to clarify once.
What's the clarification you need? What is it you don't think you understand I'm asking you?

Jonathan Grunberg (00:10:48):
I don't think that I can, myself, always understand when you are passionate and when you are angry.
And I don't think, for myself, that I understand that those two are always mutually exclusive.

Lin Wood (00:11:03):



                                                                                            Page 8 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 9 of 81

 2020-02-13


I didn't say they were, but keep going.

Jonathan Grunberg (00:11:05):
And that's why I'm having difficulty answering the question. I'm just trying to be honest with you.

Lin Wood (00:11:09):
Kimmy, do you have any other questions? I'll answer Jonathan, then I'll restate because Jonathan's
made a good point. I am not exactly clear enough, apparently. I'll be clear. Kimmy, do you need anything
that Jonathan doesn't need and Taylor doesn't need?

Kimmy (00:11:23):
No.

Lin Wood (00:11:24):
All right. Now, listen to me guys. My voice is going to go down. It wasn't raised earlier, but you thought I
was angry. I want to tell you something. Admit one thing. There's only one person that knows my intent
and that's me. Right? Say yes if you agree.

Taylor Wilson (00:11:42):
Yes.

Jonathan Grunberg (00:11:43):
Yeah. Ultimately, I agree with that.

Lin Wood (00:11:43):
No, ultimately... Yes. Yes. Thank you, Jonathan. I jumped too quick. I should've listened. You're right.
Kimmy?

Kimmy (00:11:50):
Yes.

Lin Wood (00:11:52):
Here's what y'all need understand about me, and I'm going to tell you what you need to understand
about yourselves and you're going to like it, if you listen and just be quiet. Then your will, your free will,
which you got too much of, which I have too much of, which is the answer to what the problem is in
front of us. You do not know my intent. You can try to discern my intent, can't you? You can try to
circumstantially prove my intent. There's only one person on this call that knows my intent. That's me.
And you can see that to be true, Taylor?

Taylor Wilson (00:12:26):
Yes.

Lin Wood (00:12:28):
Jonathan?



                                                                                               Page 9 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 10 of 81

 2020-02-13


Jonathan Grunberg (00:12:30):
Yeah. I think you're the ultimate person to understand.

Lin Wood (00:12:33):
Jonathan, I'm the only person, not the ultimate. You can try to discern it. You can try to circumstantially
argue it. But I am the only person that knows my intent. If you can't concede that, we'll let you leave the
office. I don't think you want to do that.

Jonathan Grunberg (00:12:46):
Yeah, I agree with that.

Lin Wood (00:12:49):
The only person that knows my intent is me. That's true. True?

Kimmy (00:12:53):
True.

Jonathan Grunberg (00:12:54):
Yeah, I agree with that.

Lin Wood (00:12:56):
Thank you. Kimmy?

Kimmy (00:12:57):
True.

Lin Wood (00:12:58):
I can't hear Kimmy.

Kimmy (00:13:00):
True.

Lin Wood (00:13:01):
Kimmy, you're the one in power right now, and you need to speak up louder than the others. So let me
make sure I hear your answers. So [inaudible 00:13:05] my two law partners, that says something about
how important you are to me. A lot. If I'm not clear with you, it ain't going to help me [inaudible
00:13:13] if I'm clear with my two law partners. Does that show you how important you are to me,
Kimmy? Speak up.

Kimmy (00:13:18):
Yes.

Lin Wood (00:13:20):



                                                                                           Page 10 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 11 of 81

 2020-02-13


Good. That's called wisdom, but don't yap at me like that ever again. Don't do that to me. Would you
agree with that, Kimmy? You won't do that again? Don't bark at me or yap at me? If you do, I'm going to
know why and I'm going to decide whether to forgive you or not. Let's don't take the chance that I might
not forgive you. Let's take that off the table. Okay?

Kimmy (00:13:39):
Okay.

Lin Wood (00:13:41):
All right. Now let's go through a few things. Have y'all got about 10 minutes? Because it may take that
long to save this law firm and to save Richard Jewell and your senior partner. And I have the way to do
it. And Matt Wood had it, and then he fucked it up. And you boys are going to fix this fuck-up for me.
Taylor Wilson. First, this is very important. Did you believe, because you choose to believe, do you
believe that Lin Wood has ever intentionally lied in a fashion to hurt anybody in that office or anybody in
the world?

Lin Wood (00:14:13):
I intentionally lied to hurt somebody, knowing that it would hurt somebody, that's the question. Let me
rephrase. Does anybody in that office now, do you believe, and I don't qualify because I know what I did,
absent of what you may have heard me mention, or maybe even what one day you might learn, but
you're never going to learn, since my first year in law school, are you aware of anything that would make
you question the truth of this statement? I have never lied purposefully or intentionally that I knew the
lie would hurt somebody else, but I lied to save myself from hurting? Anybody believe that? Is that the
truth? Anybody disagree with it?

Taylor Wilson (00:14:59):
Not within my knowledge.

Lin Wood (00:15:01):
Taylor, quit qualifying and just say you don't. I think the question said that it was yes or no. Do you have
any knowledge? I'll make it clear. Do you understand that you wouldn't ever form any type of belief
without some knowledge, true? Can we concede that?

Taylor Wilson (00:15:17):
Yes.

Lin Wood (00:15:19):
Yeah, because you're not a fool. Jonathan, do you concede that?

Jonathan Grunberg (00:15:22):
Yeah.

Lin Wood (00:15:24):
It's obvious. Kimmy, do you concede that?



                                                                                            Page 11 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 12 of 81

 2020-02-13


Kimmy (00:15:26):
Yes.

Lin Wood (00:15:28):
Look, of course you do. Only a fool would form a belief with no knowledge of value. Right?

Kimmy (00:15:37):
Right.

Lin Wood (00:15:38):
You can form a belief with no knowledge, but you're a damn fool. You got to have at least some
knowledge. Right?

Jonathan Grunberg (00:15:46):
Yes.

Lin Wood (00:15:48):
I mean, it's a fundamental truth in my view. Does anybody disagree with the fundamental truth? I see a
fundamental truth.

Taylor Wilson (00:15:53):
No.

Lin Wood (00:15:58):
Right. Anybody disagree with me?

Kimmy (00:16:02):
No.

Jonathan Grunberg (00:16:02):
Nope.

Lin Wood (00:16:05):
Do you believe, as a lawyer with vastly more experience as a lawyer, and truthfully, vastly more
experience in number of years living, will you concede that I have a little more knowledge? I'm not
trying to make it big, a little more knowledge than anybody in this room about law practice and life.
Anybody want to tell me they got more knowledge of law practice with less years or a life with less
years? Anybody want to say I got no more than you do, Lin?

Kimmy (00:16:41):
No.

Jonathan Grunberg (00:16:41):



                                                                                         Page 12 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 13 of 81

 2020-02-13


No.

Taylor Wilson (00:16:44):
No.

Jonathan Grunberg (00:16:47):
Kimmy?

Kimmy (00:16:47):
No.

Lin Wood (00:16:49):
You don't. You've just admitted a truth. And every time you try to tell me otherwise, now you're a liar.
You just both admitted the fundamental truth that's the problem in this law office, and I'll tell you why.
And the why is what you don't like. The truth is, no one in this office has more knowledge, knows more
about practicing law, and practicing life, I'm not saying good or bad, no one in that office, in this room,
knows more about the practice of law and the practice of life than Lin Wood. Do you agree with that?

Taylor Wilson (00:17:31):
Yes.

Kimmy (00:17:33):
Yes.

Jonathan Grunberg (00:17:35):
Yeah.

Lin Wood (00:17:37):
Kimmy?

Kimmy (00:17:38):
I said yes.

Lin Wood (00:17:40):
I can't hear you. And I want a soft, loving attitude from all of y'all because that's what I got yesterday
from Taylor. I appreciated it. "Hey, boss." Taylor, let me ask you this. Did I have an opportunity to take
credit for something I didn't deserve to take credit for in terms of the referrals?

Taylor Wilson (00:18:03):
Yes.

Lin Wood (00:18:06):
Jonathan, do you know about that?



                                                                                            Page 13 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 14 of 81

 2020-02-13


Jonathan Grunberg (00:18:09):
I know that there was that referral, yes.

Lin Wood (00:18:12):
No, I said did you know about that? Either yes or no. And I don't care what your qualification is.

Jonathan Grunberg (00:18:17):
I don't know if you're talking about the opportunity to take credit or the referrals. So I'm saying, I don't
know. I knew about the referral but not the opportunity to take credit.

Lin Wood (00:18:23):
Oh, shit. Jonathan, you smarter than that, and that's the problem you have. You're smarter than you
give yourself credit for. You try to show it while you don't need to show it. Kimmy, you don't know
anything about it, do you?

Kimmy (00:18:32):
No. Well, you told me about it.

Lin Wood (00:18:36):
Good. And did I tell you that I gave Taylor Wilson full credit for the wisdom of selecting those two
people to come together. Did I tell you that?

Kimmy (00:18:47):
Yes.

Lin Wood (00:18:47):
Do you have any reason to believe I lied to you?

Kimmy (00:18:52):
No.

Lin Wood (00:18:54):
Jonathan, same answer as Kimmy? Or do you want to be different and show me you're smarter when
you admitted you're not?

Jonathan Grunberg (00:19:00):
You never told me that, so I wasn't aware of that.

Lin Wood (00:19:02):
Well, Taylor, you don't disagree at all, do you?

Taylor Wilson (00:19:06):
No.



                                                                                             Page 14 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 15 of 81

 2020-02-13


Lin Wood (00:19:06):
All right. Now let me give you an example of a law firm and not a law firm. We're full partners, we're not
boss and employee, even though we could be because I have the ultimate power in that office to get
you out of it and give you what the money I agreed to, which I would always do. With the money, I think
you're entitled to it. The only person in this room, and if Nicole and Chelsea have more power, you tell
me. The person in this phone call that has more power to impact your legal career at Wood, Wilson,
Grunberg, & Wade, in fact, the only person who has total power, omnipotent, the Almighty, let's make it
God-like, it is Lin Wood. Do you agree with that?

Taylor Wilson (00:19:53):
Yes.

Lin Wood (00:19:55):
You got to. Do you agree, Jonathan?

Jonathan Grunberg (00:19:57):
Yeah.

Lin Wood (00:20:01):
Kimmy?

Kimmy (00:20:01):
Yes.

Lin Wood (00:20:05):
You're wrong. You hear me? I lured you down the path of saying something that I'm going to tell you
you're wrong about. Anybody want to know why you're wrong?

Jonathan Grunberg (00:20:17):
Yes.

Lin Wood (00:20:20):
Everybody want to know why they're wrong?

Kimmy (00:20:22):
Yes.

Taylor Wilson (00:20:22):
Yes.

Lin Wood (00:20:24):
All right, now give me some patience and give me a little respect here. Even if you don't respect me
overall, just respect me for this statement before you interrupt. Y'all just agreed that the omnipotent,



                                                                                          Page 15 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 16 of 81

 2020-02-13


Almighty Lin Wood has more power than anybody in this office to determine your existence or fate at
Wood, Wilson, Grunberg, & Wade. Didn't you just all agree to that?

Kimmy (00:20:55):
I definitely agree to that.

Taylor Wilson (00:20:56):
Yes.

Lin Wood (00:20:59):
You both agreed that I have the almighty power, right?

Kimmy (00:21:03):
Yes.

Lin Wood (00:21:04):
To decide your fate at that law firm. Does everybody agree on that?

Jonathan Grunberg (00:21:09):
Yeah.

Lin Wood (00:21:09):
You're all wrong. I'm going to give you the answer and tell you why you're wrong. The answer is, "Lin, I
don't agree with you." You're afraid to disagree with me. You shouldn't be if it's the truth. I've just given
you an exactly opposite answer that's true to prove why your answer was wrong, haven't I?

Jonathan Grunberg (00:21:33):
Yeah. And I guess-

Lin Wood (00:21:36):
No, don't guess. I just told you, you said I had it, and I said you're wrong. And I can prove you wrong. Did
you hear what I said?

Jonathan Grunberg (00:21:45):
Yeah.

Lin Wood (00:21:47):
Kimmy, did you hear it?

Kimmy (00:21:48):
Heard it.

Lin Wood (00:21:51):



                                                                                             Page 16 of 81
          Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 17 of 81

 2020-02-13


Taylor?

Taylor Wilson (00:21:52):
Yes.

Lin Wood (00:21:54):
You ready to hear why you're wrong?

Taylor Wilson (00:21:57):
Yes.

Lin Wood (00:21:59):
Taylor, if for whatever reason, whether I agreed with it or not, whether I thought... This is going to apply
to everybody, so everybody listen, all of you, but I want to make it personal by saying Taylor. Taylor
includes Jonathan, Nicole, Kimmy, and Chelsea, two of whom are not in the room. Have I covered
everybody?

Kimmy (00:22:18):
Yes.

Jonathan Grunberg (00:22:19):
Yeah.

Lin Wood (00:22:21):
All right. Taylor, you're wrong for the following reason or reasons. I'll ask you the question. So Taylor's
going to speak for everybody because I know Taylor's going to speak for everybody. Taylor, if your wife
said to you... And I'm making this specific to you. Kimmy, you got a husband, Nicole has a boyfriend,
Chelsea has a boyfriend, but put in for this example because that may tell the group person. I got two or
three examples, it won't matter about husband and wife. Taylor, if your beautiful wife, knowing about
your son's age, knowing about your skills as a lawyer, being pissed off as hell about the way I treated
you, when I flexed my muscle and made you stay and she didn't want you to, if she looked at you and
said, "Taylor, if you don't leave that law firm, I'm going to leave you." Taylor, would you leave the law
firm and stay with your wife, or would you stay with the law firm and lose your wife?

Taylor Wilson (00:23:25):
I'd leave the law firm.

Lin Wood (00:23:27):
You damn bet you would. And who would be making that decision? Me or you?

Taylor Wilson (00:23:32):
Me.

Lin Wood (00:23:34):



                                                                                           Page 17 of 81
       Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 18 of 81

 2020-02-13


Then you lied. You lied but you thought you were telling the truth. Who has the ultimate power to
decide your fate? Ultimate power? The only power? I think the co-power is more accurate. Who are the
two people in this world, besides you and me, that can decide whether you stay at that farm or leave it?
I think it's you and me, Taylor. Do you agree?

Taylor Wilson (00:24:01):
Yes. We both have that power.

Lin Wood (00:24:05):
Jonathan, do you agree you and I both have that power? Lin Wood and Jonathan Grunberg is two
individuals who both have the same power?

Jonathan Grunberg (00:24:13):
Yes.

Lin Wood (00:24:14):
Kimmy, you have the same power. You agree with that, that you and I share that power? That ultimate
power of whether your life is at our firm or somewhere else?

Kimmy (00:24:25):
Yes.

Lin Wood (00:24:28):
Now, your answer to that contradicts the answer you gave before. Do you understand now why I said
you were wrong?

Taylor Wilson (00:24:37):
Yes.

Lin Wood (00:24:39):
Jonathan, do you?

Jonathan Grunberg (00:24:40):
Yep.

Lin Wood (00:24:42):
Kimmy, do you?

Kimmy (00:24:43):
Yes.

Lin Wood (00:24:47):




                                                                                        Page 18 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 19 of 81

 2020-02-13


Thank you. Never concede your power to anybody by your free will. Exercise the free will to never give
up your individual power to anybody or anything, unless you're willing to give it up and never get it back.
You hear that life lesson?

Taylor Wilson (00:25:08):
Yes.

Lin Wood (00:25:08):
You all just jumped in quickly and gave me the sole power, the omnipotent, I even said the Almighty Lin.
You all dropped down and you spoke before you thought. You conceded to me the sole power to
determine your future at Wood, Wilson, Grunberg, & Wade. And I proved to you that you were all
wrong. That actually, as to Taylor, he and I share that power. Actually, as to Jonathan and me, we both
share that power. Same is going to be true with Nicole, same is true with Chelsea. Kimmy, you and I
share that same power. Don't we?

Kimmy (00:25:48):
Yes.

Lin Wood (00:25:50):
Right?

Kimmy (00:25:51):
Yes.

Lin Wood (00:25:53):
And listen to me, y'all. I've been practicing law longer than you have. And you know I've handled a hell
of a lot different cases from criminal, to false claims act, to medical malpractice, to towards, we don't
need to go through them. I've handled more lawsuits of different types than you will ever probably, and
probably, you could be better, you'll ever have the opportunity to serve in and handle in your lifetime as
a lawyer. I think I'm right. I'm not going to ask you if you agree because you're stupid if you say no.

Lin Wood (00:26:23):
You don't have enough time, Jonathan. Taylor, you're not going to build a practice that gives you the
ability to handle that kind of case. So I think you'd all agree with me that the probability is you're never
going to see the kinds of cases, the various types of cases, the big ones and the little ones, the ones
where it's David versus Goliath, or where it's just David versus David. None of you lawyers are ever going
to have, in probability, in your career as a lawyer, the opportunity to handle the kind of cases I've
handled. I think I'm right. Does anybody think I'm wrong?

Jonathan Grunberg (00:26:58):
No, I think you're right about that.

Lin Wood (00:27:02):
You think I'm right about that, Taylor?



                                                                                           Page 19 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 20 of 81

 2020-02-13


Taylor Wilson (00:27:02):
Yes.

Lin Wood (00:27:06):
Kimmy? You really don't. I'm not saying you're dumb. I'm saying that you really, as a lawyer, you can't
speak to that. So don't answer it. If you did, you'd probably say, "Well, common sense tells me, Lin,
you're right. Ain't never going to do what you did and have done." But I'm not done yet unless you all
screwed me. So now let me move to the next point, which is the most important point of all. Taylor
Wilson can leave that law firm. It'll become Wood, Grunberg, & Wade, assuming that Grunberg and
Wade, individually or collectively, want to stay because you got the power to leave. Jonathan, same is
true. Change the name, same result. Right?

Jonathan Grunberg (00:27:46):
Correct.

Lin Wood (00:27:47):
Now what does that tell you? How wise are you? I don't share power with anybody. If I own it and kick
you out, change what you make, give you your assignments, and you don't want to do it, you make a
decision on your own free will. I don't care about the money. I don't care if it's $350,000 or $50,000.
Money's not that important to me. I don't care no matter what. What it may mean to my fortune, my
fame, to work beside Lin Wood and have my name on the letterhead. I don't care enough about it to
stay if I want to go. Would everybody agree that's true? Not you, Kimmy, because you're not a named
lawyer. They're my name partners, and I'll vote in extension for Nicole. She's going to agree with me on
everything I say. She went to vote [inaudible 00:28:44] I hadn't talked to her. I bet you Jonathan and
Taylor would agree, wouldn't you?

Taylor Wilson (00:28:53):
Yes.

Jonathan Grunberg (00:28:54):
Yeah.

Lin Wood (00:28:55):
Yeah, because here's what the point is that y'all are missing. You all need to understand this. I don't
have all of the power to determine anything as far as the existence of that firm. I share that power
equally with every name partner of that firm. Do you now agree that I'm right?

Jonathan Grunberg (00:29:21):
Yes.

Lin Wood (00:29:23):
Taylor can go, everybody can stay. Nicole can go, everybody can stay. Jonathan can go, everybody can
go. I don't have any power greater in that law firm than any one of the members of that partnership. Do
you agree with that now?




                                                                                           Page 20 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 21 of 81

 2020-02-13


Jonathan Grunberg (00:29:37):
Yeah.

Lin Wood (00:29:40):
Anybody disagree? That'd be easier. Nah, it's the same thing. I think everybody agrees, don't they?

Jonathan Grunberg (00:29:43):
Yes.

Lin Wood (00:29:44):
Now stop and think a minute. I believe the life of the law is logic. This is logical. You started off giving me
all the power, didn't you? Don't answer. I know what you said. You did say it. You started off by giving
me all of the power. And then you said you were wrong. Taylor, you said you and I shared that power,
didn't you? Yeah. Jonathan, I said you and I share that power, don't you? You said yeah. Kimmy, as an
employee, that doesn't matter. You and I share the power whether you stay or whether you go. Right?

Kimmy (00:30:22):
Right.

Lin Wood (00:30:24):
Jonathan and Taylor and Nicole, under the present situation, which I think will continue in the future
because I don't bet anyone would put the money in, and I've always been willing if necessary. I asked
you, Kimmy, to do things for the group, not necessarily just me. Only you and I can, again, decide
whether you leave or stay at that law firm. Would you agree to that?

Kimmy (00:30:46):
Yes.

Lin Wood (00:30:53):
I may have missed the answer or maybe waiting on it.

Kimmy (00:30:57):
Yes.

Lin Wood (00:30:59):
Yeah. Was that a delayed answer, thinking? Because that's okay too, if you're thinking. Or it was just a
delayed-

                                        PART 1 OF 7 ENDS [00:31:04]

Lin Wood (00:31:02):
Was a delayed answer thinking? Because that's okay too, if you're thinking. Or it was just a delayed
answer because I didn't hear the first time?




                                                                                              Page 21 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 22 of 81

 2020-02-13


Jonathan Grunberg (00:31:05):
She had said yes. I think I-

Lin Wood (00:31:09):
I'm sorry. That's the problems in communications on the phone. And that's the problem sometimes,
more often, communications on text. But nonetheless, that's the issue of discernment. We're not talking
about that today. As to the members of this law firm, I agree with the following proposition that if we
want to stay together as a group, would Wilson, Grunberg and Wade, we all collectively and we each
individually share the power to answer that question. Do you agree with that?

Jonathan Grunberg (00:31:47):
Yes.

Lin Wood (00:31:50):
Which is a dramatically, a dramatically night and day opposite corners of the [inaudible 00:00:58]. 180
degrees diametrically different answer than when you conceded that I had the only power, isn't it?

Jonathan Grunberg (00:32:11):
Yes.

Lin Wood (00:32:15):
Would you defer to the truth or at least if you don't believe it, keep it to yourself because you don't
want to prove yourself a fool by answering, if you disagree with me. Did I take you through a series of
questions, and I'll tell you it was unplanned. So I'm going to give myself a little creative genius. Did I just
take you through a series of logical questions that led you from one extreme to the other? From one to
all?

Jonathan Grunberg (00:32:47):
Yes.

Lin Wood (00:32:49):
You bet I did, because that means this. The future of the law firm of Wood, Wilson, Grunberg and Wade
will succeed if everybody wants to stay together. Right?

Jonathan Grunberg (00:33:10):
Correct.

Lin Wood (00:33:13):
The future of the success of the law firm of Wood, Wilson Grunberg and Wade can be altered by the act
of any one of us. Would you agree with that?

Jonathan Grunberg (00:33:29):
Yes.




                                                                                               Page 22 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 23 of 81

 2020-02-13


Lin Wood (00:33:35):
Did I just take you through those two questions logically? An answer that went from all the one?

Jonathan Grunberg (00:33:47):
Well, yeah, we all have power. All having power [crosstalk 00:33:50] accept it?

Lin Wood (00:33:50):
No, no. I just asked you for a yes or no, smart ass. I wasn't-

Jonathan Grunberg (00:33:53):
I don't know how to respond to that other than I agree with you. My general impression is we all have
power.

Lin Wood (00:34:00):
Okay, keep talking.

Jonathan Grunberg (00:34:01):
You tend to have a greater amount of power, but any one of us can affect it.

Lin Wood (00:34:05):
No, no, no.

Jonathan Grunberg (00:34:08):
That's my truth.

Lin Wood (00:34:09):
Sometimes son, I love you always. And I'm going to not be harsh with you, but your problem is you run
your mouth without thinking logically and you make stupid statements. That was brutally true. And
here's why.

Jonathan Grunberg (00:34:22):
I don't agree with that insulting statement.

Lin Wood (00:34:24):
No, I'm not insulting you. I'm trying to heal this law firm.

Jonathan Grunberg (00:34:26):
Yes.

Lin Wood (00:34:29):
Concede to me that power to heal this law firm right now. Would you do that? Because y'all want to
heal, don't you?




                                                                                        Page 23 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 24 of 81

 2020-02-13


Jonathan Grunberg (00:34:35):
I will work with you to heal this law firm.

Lin Wood (00:34:37):
No, you didn't say work with me. I simply said you all want to heal from what's been going on in this law
firm. If you tell me no, then you needed to leave the office right now if you don't want to heal this. Y'all
want to heal it, don't you?

Jonathan Grunberg (00:34:50):
I desperately want this all to heal.

Lin Wood (00:34:54):
I didn't ask you for desperate, smart ass. Quit trying to say you're smarter than me. I asked you for a
simple yes or no. Can you at least defer to me?

Jonathan Grunberg (00:35:01):
Please don't insult me. It really was an honest question. I'm telling you that I, in my deepest-

Lin Wood (00:35:05):
Jonathan. All right.

Jonathan Grunberg (00:35:06):
... deepest, deepest desires is for this to heal.

Lin Wood (00:35:11):
Hold on. Hold on. Hold on.

Jonathan Grunberg (00:35:12):
My deepest desires.

Lin Wood (00:35:12):
Hold on, hold on a minute, young man, because you're younger than me.

Jonathan Grunberg (00:35:15):
Yes.

Lin Wood (00:35:18):
You thought I was insulting you, which meant you were trying to state my actual intent, which earlier
today you conceded only I could tell what my actual intent was. And you just tried to tell me what it
was. And you're wrong. I did not intend to insult you.

Jonathan Grunberg (00:35:38):
You said that I said stupid things, which I found insulting.



                                                                                            Page 24 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 25 of 81

 2020-02-13


Lin Wood (00:35:41):
Listen, Jonathan.

Jonathan Grunberg (00:35:42):
Yes.

Lin Wood (00:35:43):
If I have the power, if you don't answer me yes and no and defer to me for the moment this
conversation, number one, you're not going to heal this law firm. If you think you got to prove somehow
that you can't simply in a serious situation answer the question yes or no but you got to throw in your
two cents. Then I'm telling you right now, son, you don't want to heal this law firm. I discern that you do
not want to. I come up circumstantially with the idea that you don't want to, regardless of your actual
intent, which only you know. But you expressed your actual intent, and it's wrong. Let me try it a
different way where Jonathan doesn't get his ass up when I'm not really insulting him because he
doesn't know what I'm actually intending to do. And I'm not trying to insult you. Do you think I would lie
to you? Jonathan, would I? Or have I always, from your perspective, told you the truth?

Jonathan Grunberg (00:36:39):
Lin, I think that at times, we've had different truths.

Lin Wood (00:36:42):
All right. This conversation's over, and Jonathan, get your stuff and get out of my office because you
don't want to heal.

Jonathan Grunberg (00:36:46):
I do. Lin-

Lin Wood (00:36:46):
Or do you really want to stop and tell me, "Lin, I want to heal this law firm."

Jonathan Grunberg (00:36:50):
I very much want to heal.

Lin Wood (00:36:52):
If you do not want to heal this law firm, get out of it.

Jonathan Grunberg (00:36:56):
I want to.

Lin Wood (00:36:57):
You have the freewill to do it very much.

Jonathan Grunberg (00:36:59):




                                                                                          Page 25 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 26 of 81

 2020-02-13


Lin, I very much want to and I want to be an honest participant in this.

Lin Wood (00:37:00):
No, Jonathan, you're talking without listening. Taylor, would you ask your partner to listen for a minute?
He's making a mistake and I think he doesn't really know what he's saying. Could you just look over at
Jonathan and say, "Jonathan, slow down for a minute and listen to him." Would you say that to your
partner, Taylor? Because you said you wanted to hear his law firm. Say that the Jonathan lovingly just to
sit down and be quiet for a minute. That way he won't think you're insulting. He'll think you're loving on
him. Would you do that for me, Taylor?

Taylor Wilson (00:37:26):
I do think Jonathan has been listening. And Jonathan, if you would just stay quiet while Lin [crosstalk
00:37:34].

Lin Wood (00:37:33):
I'm going to go back around the room and I'm going to start with me. I'm not going to make it about
whether your opinion is I lied to you or whether you know I lied to you, because let me tell you
something. If your opinion is I'd ever lie to you in a way to hurt somebody else to protect my own ass,
your opinion is 100% wrong. If you ever think I've done it, you're 100% wrong. You hear me?

Jonathan Grunberg (00:37:58):
I hear you.

Lin Wood (00:37:58):
That's me. That's not you. That's me telling you you're dead wrong. I know what I've done. I know why
I've done it. I know who I've lied to and who I haven't. You don't have more knowledge about that than
me. Could you concede that, Jonathan?

Jonathan Grunberg (00:38:11):
Definitely.

Lin Wood (00:38:14):
Thank you. I like yes, but definitely is even better. It's one word, because right now I'm in a one word
exercise with y'all that's going to heal this law firm if you want to heal it. Now I want to go back around
the room and I'm going to start with me. And let me tell you this. It doesn't matter what I think about
anybody in this room. It doesn't matter whether I agree or disagree with anything, anybody in this room
has done. I have some strong feelings about this.

Lin Wood (00:38:42):
I'll put it this way, Jonathan won't be offended. I got some strong concerns myself about the wisdom of
what y'all been doing, putting stuff in writing. Attacking me that you're not qualified as a medical doctor
to state. I don't care whether I'm right or wrong. I'm going to tell you this right now. I know I'm right
because I choose to believe I'm right. I think I can actually prove that I'm like that none of y'all are
qualified to give a medical opinion, particularly a medical opinion about a diagnosis involving mental




                                                                                           Page 26 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 27 of 81

 2020-02-13


health and a prescription of treatment for it. I don't think if you got on a witness stand a judge would let
you testify because you're not qualified. Would you agree with that?

Jonathan Grunberg (00:39:22):
Yes, I would not be qualified.

Lin Wood (00:39:25):
I know Taylor's going to say yes and Kimmy, you'd say yes, wouldn't you?

Kimmy (00:39:28):
Yes.

Lin Wood (00:39:30):
When you get a degree as a licensed professional, medical or mental health care provider, unless you lie,
cheat and fraud, the judge is going to qualify you on the [Dahlberg 00:39:45] and say, "You can testify on
that point. You can make your statements clear on that point." Isn't he going to do it, or she going to do
it?

Jonathan Grunberg (00:39:53):
Yep.

Lin Wood (00:39:56):
Here's the point y'all need to understand. It's discernment. It doesn't matter how you feel. It doesn't
matter what you think. You need to think before you speak and think before you're right. Does
everybody agree with that?

Jonathan Grunberg (00:40:13):
Yes.

Lin Wood (00:40:15):
How you going to stand up in a courtroom and look over at a defendant and tell the jury [inaudible
00:40:24] facts, they need to punish somebody like a school yard kid to teach them the lesson that they
need to think before they act. And they need to think before they speak, if you don't believe that's true?
You can't do it, can you? Because if you told the jury it's okay to speak without thinking or act without
thinking, you don't need to be a lawyer because you're not qualified because that's fundamentally
bullshit. Does everybody understand my point?

Jonathan Grunberg (00:40:59):
Yes.

Kimmy (00:40:59):
Yes.

Lin Wood (00:41:01):



                                                                                            Page 27 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 28 of 81

 2020-02-13


Here's the point. I'm going to tell you this now. I got some strong feelings about what you did to your
partner and how it might impact him and his clients now and in the past and in the future. By some of
the things y'all are putting in writing without thinking, because you said things, in my opinion, that's my
opinion, that you now ... it's not opinion, it's a fact. You have said things in writing that you now have
admitted that you are not qualified in a court of law to state. Have you not?

Lin Wood (00:41:37):
Kimmy, I don't think it's true of you, but if it is, I want to include you, because you got a little bitchy with
me the other day. And I don't mean that meanly. I don't think you put it in writing. I think you're smart
enough not to. Jonathan has said some things in writing about me that he now has admitted he was not
qualified to say in a court of law. Haven't you, Jonathan?

Jonathan Grunberg (00:41:57):
I would not be qualified as a Dahlberg expert to say it in the court of law. That's correct.

Lin Wood (00:42:01):
I didn't ask you about a Dahlberg expert. I asked you in a court of law, if you tried to state in a court of
law, some of the things that you wrote about me in terms of my mental and physical wellbeing. As an
expert, you would not be allowed to testify to in a court of law. And I know it don't qualify with
Dahlberg. If you don't have the wisdom to know that and the knowledge to know that as a lawyer,
you're in the wrong profession. Admit what you did.

Jonathan Grunberg (00:42:30):
Yeah.

Lin Wood (00:42:31):
You said things about a diagnosis you didn't know, what you weren't qualified to make. You said things
about even treatment that you weren't qualified to make. You stated your opinion that you weren't
qualified to give in a court of law. Can you admit that, Taylor?

Taylor Wilson (00:42:46):
Yes. I'd only be testifying to facts.

Lin Wood (00:42:50):
Hold on, hold on. No, you wouldn't. You wouldn't ... you'd be able to testify to facts, but you wouldn't be
able to draw the conclusion in a court of law, right?

Taylor Wilson (00:42:59):
Right.

Lin Wood (00:43:01):
Jonathan, would you agree now that Taylor's right?

Jonathan Grunberg (00:43:08):



                                                                                               Page 28 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 29 of 81

 2020-02-13


Yeah, I think so. Yeah.

Lin Wood (00:43:09):
No, I don't want to think so. This is the lifeblood of your law firm. You got to know so or you're going to
make the same mistake again. And I'm not going to take that risk with my career, my clients past,
present and future. Facts and law with you if you don't know that what I just told you is absolute truth.

Jonathan Grunberg (00:43:25):
Yeah, I agree with what Taylor said. I think that's what you were asking me. I agree.

Lin Wood (00:43:29):
You agree it's absolute truth, don't you?

Jonathan Grunberg (00:43:31):
Yeah.

Lin Wood (00:43:34):
Now would you accept this kind and loving admonishment? I coulda thrown by my own free will every
damn one of you out of my law office, off of the damn letterhead with my name on it, and Nicole was
included. By doing one or two things. I could have pulled my name off that door in a heartbeat if I
wanted to. Do you agree?

Taylor Wilson (00:43:59):
Yes.

Jonathan Grunberg (00:43:59):
Yeah.

Lin Wood (00:44:01):
I could have pulled all three of your names off of that damn thing. It would just be me. If I wanted to, I
have the power to do it, right?

Taylor Wilson (00:44:09):
Yes.

Lin Wood (00:44:12):
Any one of you, we've already said, any one of you individually and all of this group collectively can
change the name of that law firm if you want to. No matter what anybody else thinks about it.
Collectively, we stay together. Individually, we can break it up, right?

Taylor Wilson (00:44:26):
Yeah.

Jonathan Grunberg (00:44:26):



                                                                                            Page 29 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 30 of 81

 2020-02-13


Yes.

Lin Wood (00:44:26):
Do you believe in the fundamental concept of the rule of law?

Jonathan Grunberg (00:44:36):
Yes.

Taylor Wilson (00:44:36):
Yes.

Lin Wood (00:44:38):
Would you believe that as a lawyer, you need to practice what you preach?

Taylor Wilson (00:44:46):
Yes.

Jonathan Grunberg (00:44:47):
Yeah.

Lin Wood (00:44:48):
Right, because it's not your words that matter when you preach. It's how you practice your words when
you do them. Do you agree with that?

Jonathan Grunberg (00:44:59):
Yes,

Lin Wood (00:45:03):
Ladies and gentlemen, of the jury, listen carefully. This is the guy that has the power that you have
yourself, but you will force me to exercise for myself because I have the right to do it. If any one of you,
and this includes you, Kimmy. I don't think I had to tell this to Nicole because she told me straight up I
wasn't insane. Damn what y'all said to me in writing. Think about it. I'm going to tell you right now. And
this is coming from the almighty leader, because you conceded I can do it individually.

Lin Wood (00:45:39):
I conceded you can do it individually. And I've conceded we can do it collectively. It's Lin Woods' opinion.
Here's a Lin Woods commandment. Make this a commandment number one, if you want to. It's
commandment. It's not a ask. It's a command. If any one of you ever again in this life, in this law firm
states something about my mental or physical health in writing, you're making the worst mistake you
could ever make because you are shading something in writing that, by your own admission, you are
unqualified to state as a matter of law in a court of law. Do you understand my point?

Taylor Wilson (00:46:29):
Yes.



                                                                                            Page 30 of 81
          Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 31 of 81

 2020-02-13


Lin Wood (00:46:31):
Now I've never done that to you. I may give you an opinion that Jonathan hates. Or I may look over and
decide to express my freewill in response and then say, "Damn it, that's stupid." That's an opinion, right?
Right, Jonathan? I'm going to make you answer that. If I say you're stupid, that's my opinion, right?

Jonathan Grunberg (00:46:52):
That's an opinion.

Lin Wood (00:46:54):
Do I have the freeWheel to express my opinion?

Jonathan Grunberg (00:46:58):
You do.

Lin Wood (00:46:58):
Do you have the freewill to disagree with?

Jonathan Grunberg (00:47:00):
Certainly.

Lin Wood (00:47:02):
Do you have the free will to tell me I need to use another word?

Jonathan Grunberg (00:47:07):
Yes.

Lin Wood (00:47:08):
Do I have the freewill to tell you to take your other word and stick it up the ceiling where the sun
doesn't shine if I decide by my freewill to tell you I don't care what you say, I'm going to say what I want
to say. And if I want to say stupid, you can't stop me. Do you agree that's true?

Jonathan Grunberg (00:47:28):
Yeah.

Lin Wood (00:47:29):
Thank you. Guys, Kimmy, make sure Nicola understands this because I don't think she needs to. She
wasn't, and I'm going to say stupid because it applies to everybody. Nicole Wade was not stupid enough
to ever state something about me that y'all said in writing. So I'm going to make it clear. Here's the
omnipotent Lin Wood, and you've got the same power I got. Don't ever do it again. Do you understand
me? That's not an admonishment. That's a commandment. If you ever do to me what I would never do
to you, and that is to state opinion that you're not qualified to give as a lawyer, about my mental and
physical health, and whatever treatment you may think I'm going to give or shouldn't take. Don't ever
do it again or you will leave that office as quick as I can get security to come up there and throw you out
on your head. Do you understand what I'm telling you, that Lin Wood commandment?



                                                                                            Page 31 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 32 of 81

 2020-02-13


Jonathan Grunberg (00:48:36):
Yes.

Lin Wood (00:48:37):
Do you believe that you can live by my commandment in that regard? Because if not, I can tell you
what's going to happen next.

Taylor Wilson (00:48:49):
Yeah. I don't think I've said anything to you in writing, but I won't.

Lin Wood (00:48:53):
I had that text messages that say it. All damn one of you have said it in writing and it could cost me my
career. It could cost me my past clients, my present clients and my future clients. Don't you ever do it
again. If you didn't do it, fine. If you did it, don't ever fricking do it again. Do you hear the power in that
statement, the power in that commandment?

Taylor Wilson (00:49:16):
Yeah.

Jonathan Grunberg (00:49:17):
Yeah.

Lin Wood (00:49:18):
Am I fair person? Have I ever cheated you and treated you unfairly?

Jonathan Grunberg (00:49:20):
You have not cheated me.

Lin Wood (00:49:25):
Even if you have the freewill to decide that you think it's unfair, have I ever prevented you from telling
me that and giving me an opportunity to consider your opinion, accept or reject it or modify my
position?

Jonathan Grunberg (00:49:38):
I think we've been-

Lin Wood (00:49:38):
I don't think I have.

Jonathan Grunberg (00:49:45):
Yeah. I think we've had frank discussions about disagreements.

Lin Wood (00:49:50):



                                                                                               Page 32 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 33 of 81

 2020-02-13


See, there goes Jonathan trying to define the question so that he'll feel comfortable with the answer,
which means you don't have the respect to just answer the question I ask you. If you keep showing me
disrespect, Jonathan, there's going to be a man come up there in your office. Even if you don't want it to
happen, it'll happen anyway. But if you ever don't give me respect in that office knowingly, everybody's
going to flip up and accidentally say something that's disrespectful. I forgive that. But if I ever did discern
that I think you are disrespecting me in that law office, that little man or woman is going to come up
there in 10 minutes and they going to throw your ass out.

Lin Wood (00:50:29):
Do you understand? Whether you agree with it or not, you concede that I have the power to do it. Do
you understand what's going to happen to you if I ever discern that you show me an act of disrespect
again?

Jonathan Grunberg (00:50:38):
Yes.

Lin Wood (00:50:39):
I'm not asking you to be perfect. Hear me? I'm not asking you to be thrown out if you interrupt me. But
if you do it in a disrespectful way, in my judgment alone, any one of the three of you is going to be
escorted out of my law office within 10 minutes if they're available. They're going to take you out and
throw you on the street if they want to. And following you is going to be every file that you own, all your
personal belongings. Do you understand what I'm telling you?

Jonathan Grunberg (00:51:11):
Yes.

Lin Wood (00:51:13):
Because if you don't, we got a problem. You hear me?

Jonathan Grunberg (00:51:17):
Yes.

Lin Wood (00:51:17):
Everybody hear me?

Kimmy (00:51:18):
Yes.

Taylor Wilson (00:51:20):
Yes.

Lin Wood (00:51:21):
I'm going to tell you something very surprising. You all just heard from the almighty Lin. It sounds
powerful, and you believe it, don't you?



                                                                                              Page 33 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 34 of 81

 2020-02-13


Taylor Wilson (00:51:30):
Yes.

Lin Wood (00:51:34):
I love every one of y'all, but y'all got to learn that wisdom is not an assumption that you make. Wisdom
is gained by having a certain amount of it from birth, learning more about it through life. And in my
opinion, seeking it from a higher power if you want even more. You're born with a limited amount of
wisdom because you're born even with the freewill. You don't really have any wisdom except the
essential wisdom of your instinct to survive as a little bitty baby. The instinct is to breathe, just survive.
You understand that? The two of y'all got a baby. You ought to understand that. I think everybody
agrees with that. The instinct of a baby is to breathe and survive. That's about the only thing you know
as a baby to do, is instinctively until you learn from somebody. Learn from somebody and learn from life
itself. Experiences of life itself, right?

Jonathan Grunberg (00:52:36):
Yeah. Yes.

Lin Wood (00:52:40):
The two things that you're going to all at ... I'm going to stop now so you don't feel so damn threatened.
The almighty Lin just tells you what would happen if he thinks you ever, in his opinion, discerns that
you're being disrespectful of me by anything other than an accident or a mistake, I'm going to throw you
out. You hear me? Now almighty Lin's going to tell you this. [inaudible 00:53:06] because you worked for
[Ellen 00:53:09] with [DC 00:53:09], but you'll understand the spirit of this. And Nicole would
understand. The power that I just had can change your life if I exercise it, can't it? Even if it's for good or
bad, I can change your life with the exercise of that power, right?

Jonathan Grunberg (00:53:27):
Yeah.

Lin Wood (00:53:30):
Now listen very, very careful of me. That's a commandment. The power that you have just conceded to
me to follow my commandment. I Lin Wood, age 67, concede before everybody on this call that each of
you had the same power as I do. Therefore, I will, Lin Woods, concede to you on this call that if you ever
discern or interpret that I have shown you disrespect for which you didn't deserve, that's a definition of
disrespect. Somebody deserves to be disrespected. Hey, that's not disrespect. That's just what you
deserve. You got what you deserve.

Lin Wood (00:54:13):
But if any one of you in that room thinks that I have intentionally disrespected to you, intentionally
disrespect because there's only intent and action. There's no happenstance or disrespect. So if you think
I ever intentionally in the future shown disrespect to you, you can admonish me and say, "Lin, if you
ever do it again, and even though you may or may not have done it in the past, if you've done it in the
past, don't do it again." You each have the individual power that I have. You can throw me out of that
office. Now it may be different, that I can't be thrown out physically, but you can throw me out of that




                                                                                              Page 34 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 35 of 81

 2020-02-13


law firm if you want to. I give you that same power that I demand you give me. Do you understand the
point I'm making guys and gal?

Jonathan Grunberg (00:54:56):
Yes.

Lin Wood (00:55:00):
We all have different years of experience, don't we?

Jonathan Grunberg (00:55:04):
Yes.

Lin Wood (00:55:07):
I'm going to run through these and you yell if you disagree because we're wasting time waiting for you
to agree to the outage. Kimmy, you got green eyes. What color your eyes?

Kimmy (00:55:16):
Hazel.

Lin Wood (00:55:16):
They're what?

Kimmy (00:55:18):
Hazel.

Lin Wood (00:55:20):
Hazel, that's the same color as mine. Half brown, half green turns into hazel. Or half brown, half blue is
hazel. Taylor, what color are your eyes?

Taylor Wilson (00:55:29):
Green.

Lin Wood (00:55:30):
Jonathan, what color are your eyes? If they're green, we may have a reason we're together, but I don't
think Jonathan's are green.

Jonathan Grunberg (00:55:36):
Beautiful blue.

Lin Wood (00:55:38):
It's close to green. What color are Nicole's eyes, of curiosity?

Jonathan Grunberg (00:55:43):



                                                                                           Page 35 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 36 of 81

 2020-02-13


I think they're hazel.

Lin Wood (00:55:46):
Hazel and blue and Hazel and green are essentially slight differences in degrees of the same color. Do
you understand that?

Jonathan Grunberg (00:55:54):
Yes.

Lin Wood (00:55:56):
Do we all at the law firm, including poor little Chelsea who didn't get included in the call because she's
smarter and knows not to get involved in a fight that's none of her business. And we were smart
enough, thank God, not to drag her into it. That would have been abusive. I don't know what color
Chelsea's eyes are. Does anybody know?

Jonathan Grunberg (00:56:13):
Blue.

Lin Wood (00:56:13):
Blue. Has anybody got brown eyes in this firm?

Jonathan Grunberg (00:56:20):
No. And it's a diversity issue.

Lin Wood (00:56:23):
It's what?

Jonathan Grunberg (00:56:24):
A diversity issue

Lin Wood (00:56:26):
Listen to you. You can't answer a simple damn question. If you don't stop doing that, I'm ordaining that
disrespectful [by intent. I'm going to throw your ass out. Did you understand me, Jonathan?

Jonathan Grunberg (00:56:36):
Yes. I certainly really wasn't intending to be disrespectful. I was just trying to-

Lin Wood (00:56:40):
If you don't like the way I treat you, you got the power to leave. Do you understand that? We got equal
power. Do you agree with that?

Jonathan Grunberg (00:56:46):




                                                                                            Page 36 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 37 of 81

 2020-02-13


Yeah. Just so you know my intent, that wasn't meant to be disrespectful. It was meant to create a little
levity.

Lin Wood (00:56:50):
I know. I didn't say it was, but let me tell you something. If you can't answer a simple yes or no question
when I ask you to and you feel compelled to throw in your little Jonathan Grunberg or Taylor Wilson or
Kimmy Bennett two cents, you run the risk of me deciding that you intentionally disrespecting me and I
throw your ass out. Do you understand that? Don't take that risk unless you're willing to accept the
consequences. Does that make sense?

Jonathan Grunberg (00:57:19):
I understand it.

Lin Wood (00:57:19):
Guys, it makes me want to cry where I try to go through painstakingly and get you to admit what you
earlier denied. We got different life's experiences. We got almost the same color eyes. This may say
something, because I don't believe any coincidence. We got different backgrounds. Jonathan, you a little
bit ... Are you Chilean? Is that what you claim your ethnicity to be?

Jonathan Grunberg (00:57:46):
Chilean Jew.

Lin Wood (00:57:48):
You look a little bit different than anybody else in the firm because there ain't another Chilean Jew in
the firm, is there?

Jonathan Grunberg (00:57:54):
I think we all look pretty different.

Lin Wood (00:57:56):
I didn't ask you what we all look like, damn it. Can you not learn to answer yes or no? Or am I going to
throw you out for what I believe is your intentional disrespect of my request? I think you want to say,
"Yes Lin, you're right."

Jonathan Grunberg (00:58:08):
Yes, I look different than-

Lin Wood (00:58:09):
You want to try that answer again? I feel like a damn teacher having to slap you on the wrist because
you don't want to follow the rule. Jonathan, just say yes or no. I know you got a different opinion
sometimes in how you want to express yourself. I'm asking you right now to don't take the risk that I
might not agree with you and might throw you out of that firm. Just like when I say something to you, I
better be damn careful if I want you to stay in that firm to make sure that I'm careful not to run the risk




                                                                                           Page 37 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 38 of 81

 2020-02-13


that you're going to interpret it as intentional disrespect and throw me out by telling me you leaving my
firm.

Lin Wood (00:58:42):
Even though you can't leave the building, I can't leave the building. You can throw me out of this firm by
simply saying, "That was intentionally disrespectful. I'm not going to tolerate it. I'm out of here." Do y'all
understand the point I'm trying to make? I'm going to spell it out clearly, but are you getting where I'm
going with this? Nobody's got it. I'm going to tell you if you don't, then you're say, "Oh my gosh, that
was kind of dumb. We should've known exactly where he was going." Does anybody know where I'm
going with this?

Taylor Wilson (00:59:13):
No.

Lin Wood (00:59:13):
Good, because then here's what we now know about Taylor. Jonathan, do you agree no? You don't
really know where I'm going with this.

Jonathan Grunberg (00:59:20):
Yeah, I don't really know.

Lin Wood (00:59:23):
Kimmy, if you don't know either, they don't know. I'm not conceding that you're smarter or dumber. I
just think if two people say that, you'd probably say the same thing. You don't know where I'm going, do
you?

Kimmy (00:59:32):
Nope.

Lin Wood (00:59:34):
You know why you don't know where I'm going? You know why? I'm going to tell you why. The following
statements are not meant to have the answers. They're meant to y'all listen, damn it. And write them
down if you need to, Taylor. And send them around to everybody. These are fundamental truths of this
law firm. The first fundamental truth of this law firm is I know more about law and life than any of y'all
do. You admitted that to be true today.

Jonathan Grunberg (01:00:06):
Yes.

Lin Wood (01:00:10):
I'm going to ask you to write it down, but I appreciate your yes because that needed to be confirmed.
Given that I know more about law and life than anybody in the law firm, would you agree with me that
despite that clear fact that you all admit to, you could leave this law firm tomorrow if you choose to do
so by your own freewill, right?



                                                                                             Page 38 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 39 of 81

 2020-02-13


Jonathan Grunberg (01:00:35):
Yes.

Lin Wood (01:00:39):
Do you know the difference between knowledge and wisdom? I'm going to tell you what it is.
Knowledge is what you learn. Wisdom is what you learn from it. Anybody want to disagree with that?
That's pretty simple. Somebody write that down because I've never said that before. It's absolutely true.
Knowledge is what you learn. Wisdom is what you learn from it. Everybody like that?

Jonathan Grunberg (01:01:03):
I do.

Lin Wood (01:01:05):
Write it down. It's a beauty. I'm coming up with them off the seat of my pants. I hadn't had any sleep all
night because I've been dealing with something else. While y'all thought I was crazy at 4:00 AM, I was
making a point to you intentionally. I stayed up all night to make it. I'll get to that later. Only if you want
to know that in an individual or, Jonathan and Taylor. If you want to know it in a group discussion, I'm so
tired I don't really want to have the discussion.

Lin Wood (01:01:28):
But I'll tell you right now my actual intent. What you could have interpreted as being an act of a crazy
man, taking pictures of a phone that was suspicious to him to document what he had done. I got
another video of [Don White 01:01:43] who I was so mad at him. And he came over here drinking when
he told me he hadn't been. I needed to talk to him for a few hours because I knew Don White would
come and answer my call. He was worse than you, Jonathan. I told him to take an Uber. He said, "Lin, I
had a couple beers."

Lin Wood (01:01:57):
"Well, don't drive over here. I want you to take an Uber. I'll do it." Showed up 20 or 30 minutes later at
my house at 1:30-

                                        PART 2 OF 7 ENDS [01:02:04]

Lin Wood (01:02:03):
Showed up 20 or 30 minutes later at my house at 01:30 in the morning, and he'd been drinking. That, in
my view, he was drunk and driving. I was so pissed off at him, you can't believe it. Guess what Don
White did? I needed somebody to come over there and open those damn phone cases because they
looked suspicious to me. I, Bob [Salbay 01:02:25] next door, and Nicole Wade would tell you if she's
there, whether you believe I'm hearing the spirits or not, you're wrong. I've had reasons, based on the
people that I have taken on head on, and you've taken on some of them with me. There is always a good
reason to believe that somebody might be looking at you to hurt you.

Lin Wood (01:02:45):




                                                                                              Page 39 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 40 of 81

 2020-02-13


So if something is checked out because it feels suspicious, check it out. Nobody's going to call you a fool
for doing it. I don't care if it hits you 03:30 in the morning that something is wrong, check it. It's better to
be safe than sorry, isn't it? Isn't that a simple truth?

Jonathan Grunberg (01:03:03):
Yes.

Lin Wood (01:03:05):
So I bet you that y'all's first reaction is, "Lin's at it again. He's crazy as a damn [inaudible 01:03:11]. We
can't say anything about it now, because if we do, we think he's got all the power to throw us out of the
office and cut us from what we deserve under law to what he would have otherwise given us." And I
think that's what every one of y'all thought. Kenny, you might not have thought that because you might
have just said, "Well there..." No, I think Kenny thought it too, "Here he goes again." Let's put it that
way.

Lin Wood (01:03:29):
Every one of y'all for some moments said, "Here he goes again." [inaudible 01:03:32] I'm not asking you
to confirm whether or not you think I'm crazy, I think you do. At times, I think you have. I'll tell you each
and every time, you're dead damn wrong. I may act crazy, that doesn't mean I'm crazy. The only person
that can tell me I'm crazy from a mental health standpoint is a duly qualified medical and mental health
care provider, and I know that for a damn fact. That's why I told you don't you ever do that again,
because you're only going to potentially be hurting yourselves and your family.

Lin Wood (01:03:59):
Because if you hurt me, by definition you hurt this law firm. If you hurt me, by definition you hurt the
clients of this law firm. If you intentionally hurt me, you affect the lives of every employee of your law
firm and my firm, [inaudible 01:04:15], you hear me? I would never do that to any one of you. Don't you
ever do it to me again, because I'm pissed off at you, and that's not passion, that's anger. I am pissed off
at your stupidity. You did something in writing that we sue people for every damn day.

Lin Wood (01:04:39):
You made an unqualified accusation, and if I put the facts in front of you, let me tell you something,
young Taylor Wilson. You wanted to say the facts, you can put every damn fact in front of every damn
person and they're not going to conclude that I'm mentally ill. They might conclude that I'm so creatively
genius that I'm almost like Ted Turner, who did take lithium. Jon, you don't have to put it in writing how
you think I need to take lithium. Now, that's stupid. That could be used by your enemy to attack your
damn firm, including the partner that's first on the list.

Lin Wood (01:05:13):
Are you beginning to see the logic of what I'm telling you? I wouldn't do that to you. Don't do it to me,
because we wouldn't do to one another what we wouldn't do to each other as a group. Do you
understand at what I'm getting to?

Jonathan Grunberg (01:05:26):
Yeah.



                                                                                              Page 40 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 41 of 81

 2020-02-13


Lin Wood (01:05:27):
It's just stupid guys. You can be offended by it, but sometimes people act stupidly. What y'all put in
writing was stupid, not because it was going to potentially hurt me. You know what? If you ruin my
legacy, even if you get in the way of me getting Richard Jewell that medal, I don't care. I'm going to be...
Because this life, the whole life is a grain of sand compared to the lifetime of eternity. I don't care what
your God is, it's going to happen one way or another. Either your attorney is going to be nothing or your
attorney's going to be comparable to every grain of sand and every ocean underwater and above water
in the world. Why in the world would you do something stupid to impact the one grain that impacts the
eternity? Don't do it. It's not worth it.

Lin Wood (01:06:16):
You both said you wouldn't stay here. If you stay in this law firm because you think you can make more
money and that's what you're driven by, get out, please. I've never been driven by money in my life, and
I've made more money than any of y'all probably collectively make in your lifetime, unless you stick with
me. You might have a shot, because I'm a guy that shares his wealth. I'm safe. And when all of y'all are
sitting there thinking, "Lin's going to cut us to quantum meruit if we don't kowtow down to him, to call
him, 'Hey boss.'" You ought to be calling me, "Hey boss," because you love me. You like to refer to me as
boss, not because you feel like if you don't, I'm going to get you ready to cut your money.

Lin Wood (01:06:52):
I've never been unfair to anybody in my life about a dollar because I never cared about a dollar. And if
you thought for a sec that I might actually exercise the power that I have to treat you unfairly, you don't
know me. You don't know who I am. You don't know the person, the sum total of the beliefs. I stand by
my choice and how I've action [inaudible 00:01:07:11]. They can't believe that I would ever be unfair to
you if I tell you I won't be unfair to you, and I'm proven by my actions that I never would. Have I ever
been unfair to anybody in this firm financially?

Taylor (01:07:25):
No.

Jonathan Grunberg (01:07:25):
Never.

Lin Wood (01:07:27):
You damn bet you, but everyone of you thought when I said, "Put your hours in," did say the word
quantum meruit?

Jonathan Grunberg (01:07:32):
I don't think so.

Taylor Wilson (01:07:35):
No.

Lin Wood (01:07:37):




                                                                                            Page 41 of 81
       Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 42 of 81

 2020-02-13


Did you see the actual terms, "This is what you're going to be paid based on,"? No. Did you? I said, "Put
in the number of hour you put on the file," didn't I?

Jonathan Grunberg (01:07:50):
Yes.

Lin Wood (01:07:52):
And every damn one of you had had the bills [inaudible 01:07:54] again. Every, and I bet Nicole would
said this, every dead dumb one of y'all read my actual intent when you've admitted you don't know it,
but if you had stopped and used wisdom, taken what you know about that statement and what was in
it, what was not in it about, "Give me your hours," if you had taken that knowledge and been able to
apply wisdom to it, you would have known from wisdom, which is gained from life's experience both in
years and variety, you would have known that there was not one incident in your life's history that I
have ever done such a thing in terms of being unfair to you. Wouldn't know that?

Jonathan Grunberg (01:08:41):
Yes.

Lin Wood (01:08:44):
Of course, you would because I've never done it. Why would you think that being a fair man to you all of
our lives together, why would you think that I would all of a sudden do something that's unfair? I don't
understand that logic. I think your logic is flawed. But I understand how you jumped there because
you're all scared to death that I was going to cut you out of money that was actually coming in.

Lin Wood (01:09:06):
If you stay in this law firm another minute because you do it for money, get out. That's my damn all
mighty Lin Wood statement to you. I don't want to practice law with you. Go play basketball and help
little kids like Kobe Bryant, make yourself rich and famous. You understand what I'm saying?

Jonathan Grunberg (01:09:26):
Yes.

Lin Wood (01:09:30):
If you ever in your life as a lawyer, do what you do with me in a law firm to glorify yourself and seek
fame, get out of my law firm right damn now because I don't practice law that way, I never have and I
never will. And I won't practice law with anybody that does that? Do you understand me?

Taylor Wilson (01:09:54):
Yes.

Lin Wood (01:09:55):
Yup, because here's the deal. There's only one person in this law firm that will draw that boundary with
you that you'd better not cross, because if you ever cross that boundary, I dam guarantee you, your




                                                                                          Page 42 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 43 of 81

 2020-02-13


name won't be on the door with mine. You're not going to practice law in a way that dishonors the way
that I [inaudible 01:10:17] 43 years. You understand it?

Taylor Wilson (01:10:23):
Yes.

Lin Wood (01:10:23):
And let me tell you, y'all were [inaudible 01:10:29] my family and that breaks my spirit. It done broke me
emotionally and physically. It damn sure almost made Lin Wood's [inaudible 01:10:38] and you don't say
nothing [inaudible 01:10:44] and you cared no more in the past, get out of my law firm, get out of my
life. You understand what I'm saying to you? Because I can't take this shit one more time. I'm done. You
created more pain in my life, you've insulted me more than you could ever insult me, not even admitting
that you thought when I told you the number of hours, that I treat you unfairly. You don't know me, get
out.

Lin Wood (01:11:07):
Don't ever do that to me again. Don't ever think that I have intention to throw you out so my name will
be up on the front. I'm the one that told you to join me. Don't ever accuse me of [inaudible 01:11:19]
the thing that [inaudible 01:11:19] I want you out of my life because I'm not going to suffer the
problems you've caused me in the last two weeks and three weeks of my life. You hear me? And that's
own [inaudible 01:11:27]. I don't give a damn what your power is. You ever cross that line with me
again, young man and lady, I'm gone.

Lin Wood (01:11:35):
And that's the powerful Lin Wood telling you, and let me tell you something. This is passion, not anger.
Don't you ever treat me with that level of disrespect again or I'll personally throw you out the damn
door. Do you understand me? I'm better than that. I've lived 43 years [inaudible 01:11:49]. I deserve
better than that from any damn one of you. Is my point clear? That's passion, not anger. Is it clear?

Taylor Wilson (01:11:59):
Yes.

Lin Wood (01:11:59):
Because I'm a damn professional. I have sacrificed parts of my life for my clients. I have suffered insults
because of my clients, some of them from my law partner. I have suffered loss of time with my family
for my clients. I have given my time and money to my clients and I have never cared about money. And
if you think I have, get out of my presence. If you ever do that, get out of my presence. But don't you
ever create the pain that you've created me by calling me something you're not qualified to say, and
then have the stupidity to put it in writing. You ever do that again and you're gone because I'm going to
be gone. I'm not going to tolerate one more damn time. Am I clear to you?

Taylor Wilson (01:12:39):
Yes.

Lin Wood (01:12:39):



                                                                                           Page 43 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 44 of 81

 2020-02-13


Is that clear to you Kenny?

Kimmy (01:12:39):
Yes.

Lin Wood (01:12:44):
That's passion, that's not anger. I've lived 43 years of my life practicing law with passion. I practice law
every year knowing that I got more knowledge, and every year I practice law I got more wisdom. I was
born, I believe, with more wisdom than you were born with. I can look at somebody in 15 minutes or
less and tell you what they are as a person. God gave me an ability he didn't give any of y'all. I can smell
a damn lie a mile away, you can't. And you can see that maybe you're practicing law with somebody
that's almost unique and that his intuitive ability to know the truth or not, or a lie from a lie, a lie from
truth, can you concede that you might be in the presence of greatness on that issue and you better
damn well respect it? Because I believe it, because I choose to believe it. I believe I can tell you more
about the person in 10 minutes than that person can tell you about themselves in two hours. God gave
me a special instinct, a special wisdom, I have nurtured it and made it bigger. Now in my last few years,
months, I've made it even stronger and it's in my opinion on the face that I choose to follow and believe,
the Holy Spirit. The Holy Spirit is weak. If I don't think I'm wise enough, I'll ask God to give me more. But
God gave me enough and I've [inaudible 01:14:05] and nurtured it over the years.

Lin Wood (01:14:08):
When you can walk in my office just like [Crystal Wilkerson 00:12:10] has worked for me for 34 years,
sat down with me yesterday and I had Judgment Day with her. And she would answer a question, I
would look at her and say, "That's a lie." And she finally would say, "You're right." And then she'd tell me
something else and dodge it. I said, "Crystal you're lying to me. Tell me the truth now." "You're right, I'm
lying to you." I know when somebody's lying before I know the facts that make up the lie. I have an
ability that you do not have. You should respect that ability in me because you'll never have it, because
God didn't give it to you. He gave it to me.

Lin Wood (01:14:50):
He may have given it to others, but I haven't seen anybody in 43 years of law that knows it better than
me. I think it may be single and unique, and you people are pissing around with a law partner that
knows more about you than you know about yourself. I know when you're lying. You can tell me you're
not, I'll know lying if you're lying. If you don't think I have that unique power, you do not know who I am.
Is that clear?

Taylor Wilson (01:15:18):
Yes.

Lin Wood (01:15:19):
You don't have to fall on your knees and worship me. You don't have to say, "Man, you are the greatest,
you are unique. I've never seen a lawyer that can tell the truth from a lie like you." You don't have to tell
me anything because your words mean nothing. I just want the silent, simple respect of you
acknowledging, not out loud, that you know it to be true, because I know it, ladies and gentlemen. I got
it special. You should want to be around it because you're never going to be around it again with any



                                                                                            Page 44 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 45 of 81

 2020-02-13


other lawyer in the world. You're with unique man that knows the ability and is shown quickly truth
from a lie.

Lin Wood (01:15:58):
Does anybody in this call think that I'm wrong? Think about me. You think I'm wrong, you think you
know more about truth and a lie than I do instinctively, you do not. If you say you do, don't practice law
with me because you're never going to show me the respect that I deserve and one point have shown
that I deserved. Is my point made?

Taylor (01:16:20):
Yes.

Jonathan Grunberg (01:16:20):
Yes.

Lin Wood (01:16:21):
If you all disagree with it, we don't need to practice law because you're going to [inaudible 01:16:24]
and disrespect me. If you don't understand the one simple truth about me that I know is true and you've
seen it happen, you've seen it happened where I can take a lie and dismantle it because I know the
truth. Even when the facts don't seem to be that way. There's only one lawyer in the world of American
law that could do what I did and believe.

Lin Wood (01:16:57):
I knew it when I took the testimony. I didn't need any facts. I can feel it in my instincts because I got
wisdom the God that didn't give anybody else. You think you could've done to Peter the way I did it with
Charlie [Pinhill 00:15:09], Jonathan?

Jonathan Grunberg (01:17:10):
No.

Lin Wood (01:17:12):
You damn bet you couldn't. There's only one person in the damn United States bar who could do it. And
you know why? Not only did I have the wisdom, you know what I had? I had the courage to do it. I had
the courage to call off... Only Lin Wood could've taken on that and proved it. Only Lin Wood had the
courage to do it. Does anybody want to disagree with that as being the damn truth?

Taylor (01:17:52):
No.

Lin Wood (01:17:54):
There's not a damn lawyer in America, not you, not a lawyer in the American legal system that would
have done with courage what I did for Vernon Unsworth in his case against Elon Musk. Everybody else
would have said, "Hey, may be some fame, but not enough money." Some people might've thought
foolishly, "Oh, jump on this. He's liable. He's worth billions of dollars. It'll be money. I don't care about



                                                                                              Page 45 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 46 of 81

 2020-02-13


them, I get quick money." There's not a lawyer in America that would have taken on [inaudible 01:18:29]
what I believe false, but nonetheless recognized to go wild with Elon Musk. Nobody would've had the
courage to do it except me.

Lin Wood (01:18:40):
And even though that jury verdict was not what I thought it should be, I don't control the outcomes. I
know right now that I remember the closing argument. I can feel it. I think it was four, I know it was
three that led to four. I proved without any shadow of a doubt that Elon Musk committed perjury, didn't
I? Under oath, committed perjury. I proved it beyond a reasonable doubt. He could have been tried and
convicted in a criminal court of law, and I know it. Does anybody doubt it? Y'all were all there.

Jonathan Grunberg (01:19:17):
No.

Lin Wood (01:19:19):
If I didn't know that to be true, then you think I'm so dishonest that I would get up and tell the jury it
was true and it was obviously [inaudible 01:19:25]. And I told that jury straight up, that he was a liar.
That takes a lot of courage when you've got one of the world's allegedly most influential and powerful
rich men in the world. I looked him in the eye and did that and I said, "You sir, are a liar." Do you know
anybody who's got the courage to do that in a court of law except Lin Wood?

Taylor Wilson (01:19:42):
No.

Lin Wood (01:19:44):
No, you don't. So now you know that in that courtroom, I gave you an opportunity to share it with me
because I believe in this one fundamental [inaudible 00:17:53]. I'm tired. I'm going to get this out
because I'm done. And I just wanted to have you all... I'm going to do it raw I'm going to do it with
respect. Do you understand that I can look back over my whole life's history, the little boy who had the
black glove [inaudible 01:20:10] in my lifetime because he was black? And that's [inaudible 01:20:14] as
well. I know that, you don't. I [inaudible 01:20:17] you do.

Lin Wood (01:20:19):
I wasn't born black, Jonathan, I wasn't born a Chilean [inaudible 00:18:20], but I felt the pain of my
margins because I've lived it. I've lived like a poor man. I felt the pain of the looking at [inaudible
01:20:29]. I have no bitches with a black man, I left the pain of being an inferior and [inaudible 01:20:36]
Kenny. I've risen to heights and I've fallen back down, you have not. I live a life from age 16 at a time
when I was 16 years old and didn't have a dime to my name, and I didn't have a roof over my head. And
I didn't know if I had a second shirt to put on. You ever do that, ladies and gentlemen, at age 16? Nope.
You all probably had pretty decent lives at 16, you had a mama, a daddy, but you knew you were going
to get your next meal because somebody in your family, or actually your mom and daddy going to give it
to you. You knew you had some more shirts because you knew you had a closet, because you got to
have a house to have a closet. I didn't have a house.

Lin Wood (01:21:21):



                                                                                           Page 46 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 47 of 81

 2020-02-13


(silence)

Lin Wood (01:23:03):
So I want you to have that pain? Nope. Everybody's still on the phone? Yep. Are you there?

Jonathan Grunberg (01:23:09):
Yeah.

Kimmy (01:23:09):
Yes.

Lin Wood (01:23:09):
Because there's more you need to hear. You ready to hear it?

Jonathan Grunberg (01:23:13):
Yes.

Lin Wood (01:23:13):
You can feel the pain in my voice, can't you?

Jonathan Grunberg (01:23:16):
Yes.

Lin Wood (01:23:18):
You understand the pain in my voice is pain I've lived with all my life?

Jonathan Grunberg (01:23:23):
Yes.

Lin Wood (01:23:23):
Got it? Let me tell you what I did.

Lin Wood (01:23:23):
(silence)

Lin Wood (01:32:15):
And a movie about this, but they're never going to make it because I've never going to let them tell my
truth on movies because I saw how they tried to tell the truth of Richard Jewell and it made me sick to
my stomach. And they all thought I was crazy. I was sick to my stomach. I thought I was going to throw
up. You hear me often, do you know how many times in life I've seen something that made me want to
throw up?

Lin Wood (01:32:33):



                                                                                        Page 47 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 48 of 81

 2020-02-13


(silence)

                                       PART 3 OF 7 ENDS [01:33:04]

Lin Wood (01:32:33):
(silence).

Lin Wood (01:49:33):
Oh yeah? If you're not listening to this, you really don't respect me because I'm telling you some life's
pain that I've never told anybody in this detail before. I'm going to get it off my chest. Because you hurt
me so bad in the past few weeks. [inaudible 01:49:44] trying to make you feel bad. I'm trying to make
you realize you've got to be careful what you do and say because you don't want to inflict pain of any
kind on anybody unnecessarily. You inflict pain when you have to. That's why I'd never throw you out of
my office and I'd never treat you unfairly, because I didn't inflict pain when I didn't have to. I'd never do
that because I understand pain better than anybody will understand pain.

Lin Wood (01:50:06):
I understand pain better than anybody in this country. I understand injustice better than anybody in this
country. I understand discrimination better than you do, Jonathan Grunberg. I was the guy in the black
glove when everybody else had on yellow and everybody else was white. I was white, but I was treated
like I was black. I was laughed at, and I knew it, but my mama and daddy couldn't afford a better glove
because they didn't have any money. They got my glove with S&H Green Stamps and the only thing they
could do was [inaudible 01:50:31], everybody said that, because it was cheap. And the best they could
do with the S&H Green Stamp was a black glove. Everybody was white, and I grew up with a black. Do
you think I didn't learn about the effects of discriminants? I did. I was a white man and I know what it
feels like to have somebody pull up beside you, a white cop, and treat you differently because you're
black. I understood it when I was eight years old wearing the black glove.

Lin Wood (01:50:55):
Jonathan, you understand I know more about discrimination and the impact of discrimination than you'll
ever know in your whole life? And you are discriminated against because you are a minority. I
understand your pain better than you do because I learned it at eight years old in live and living color. It
wasn't what God gave me. It was what the best my mother and father could do is they made me a
product in a mock version of humiliation, discrimination. I had the black glove. Nobody else in the whole
damn league had one. No white boy could... Black boys weren't allowed to play. I was the whole damn
person in the whole league, 8 year old to 9 year old to 10 year old to 11 year old to 12 year old, I had the
black glove. I was different and everybody laughed, and I knew it, but I played anyway because I loved
the game.

Lin Wood (01:51:38):
When I was eight years old, how much I loved the game, I was so damn bad they put me in right field.
That's where they put the worst players, and y'all know that when you're little. If you really can't play
but you want to play, they'll stick your ass in right field where there's the least chance you can damage
the team. I went to right field. I was not only the boy with the black glove, I was a damn right fielder.
You know how many hits I got that year? Have you ever told this story? Have I told you? I'll tell you
again. You know how many hits I got that year?



                                                                                             Page 48 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 49 of 81

 2020-02-13


Jonathan Grunberg (01:52:03):
No.

Lin Wood (01:52:07):
Zero. I got zero. I loved the game, but I was scared to swing the bat. So I got a lot of walks because at
eight year old, you had to pitch yourself. I was facing eight year old pitchers. They had trouble throwing
strikes and I was smart enough to know it so I didn't swing the bat. I got walked about as many times as I
made an out. I was 50% walks. Let me tell you what happened when I swung the bat. You want to
guess? I was so damn scared of the ball, I missed every damn pitch. I swung and missed. I struck out
every damn time except one time. One time God smiled on me in this planet. I didn't know it then, but I
know it now. I dinked the damn ball. It was a damn dribble back to the pitcher. That's the worst thing
you can do in baseball because I played it in many years thereafter, even as an adult from 40 to 55 and I
ended up being pretty damn good. Pretty damn good. But at eight years old, I was pretty damn bad. I
had the only black glove in the entire damn league, C team, B team, and A league. I had the only black
glove. Jonathan, I understand discrimination better than you did because you were never the only
Chilean Jew. There were others. I was the only one with the black glove. You understand what I'm saying
to you Jonathan?

Jonathan Grunberg (01:53:24):
Yes.

Lin Wood (01:53:24):
At the end of the year, the coach gave out to everybody a little piece of paper with a batting average on
it. What was my batting average? I told you I didn't get a hit. What was it?

Jonathan Grunberg (01:53:32):
Zero.

Lin Wood (01:53:33):
Taylor, what was it?

Taylor Wilson (01:53:38):
Zero.

Lin Wood (01:53:40):
Kimmy, what do you think it was?

Kimmy (01:53:42):
Zero.

Lin Wood (01:53:44):
You're wrong. Once again, you made an assumption upon which you made without knowing the facts,
and you're wrong. You know what my batting average was? .067. You hear that number? .067. I was way
below the Mendoza Line. You know what the Mendoza Line in baseball is?



                                                                                         Page 49 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 50 of 81

 2020-02-13


Jonathan Grunberg (01:54:09):
No.

Lin Wood (01:54:09):
That's the line when your batting average is so low, I think it's 111. They set the best guys at 300. Only
one man finished the season hitting 400, and that was Ted Williams. Only man that did it. One is one,
always. Ted Williams is the only man that finished a major league baseball season hitting over 400, 40%
of the time Ted Williams got a hit. Baseball's the kind of game where you become brilliant, skilled, when
you fail 60% of the time. You're not going to always win in life. Ted Williams became an immortal legend
and he only won 40% of the time. You understand what I'm telling you now about that?

Jonathan Grunberg (01:54:47):
Yes.

Lin Wood (01:54:48):
You learn a little life lesson? It's yours to learn if [inaudible 01:54:52] learn what I'm trying to teach
because this is the last and only time I'm going to be able to teach it because I can't relive this pain
anymore than one more time. They're not going to make a movie about me because I'm not going to
participate. I'm not going to write about this because I'm not going to relive this pain to write. This is the
one time. If you want to write a book about it in 20 years, write it, but you better take notes because I'm
not going to tell it again, not to y'all when you've heard it one time fully.

Lin Wood (01:55:18):
Even if you think you've heard bits and pieces about it, always remember this, get the whole story. The
bits and pieces may tell you what you think you need to know. They'll never tell you everything until you
get the whole damn truth of the whole damn story. Don't go around and make assumptions about facts
you don't know. Don't go at it and start making accusations when you only know a little bit of the truth
and it's not even first hand. It's second hand on a bias and people's agendas [inaudible 01:55:46] for
whatever reason. Teach their daddy a lesson that they don't have the right to. You understand some of
this lesson y'all?

Jonathan Grunberg (01:55:51):
Yes.

Taylor Wilson (01:55:53):
Yes.

Lin Wood (01:55:53):
I hope so. Whether you learn it is up to you by your free will. You can listen, you can hear what I say, you
can hear the lesson I'm trying to pitch you with the story of the painfulest life I've ever lived. It's my life,
not yours. But you only can decide whether you learn some lessons from it. That's free will. You
understand what free will is now? It can slap you in the damn face, but if you chose not to believe it, you
ain't learned the lesson. You've exercised your free will to ignore the truth. You've exercised your free
will to not be taught a lesson that you needed to be taught. That's free will. Got it?




                                                                                              Page 50 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 51 of 81

 2020-02-13


Jonathan Grunberg (01:56:31):
Yes.

Lin Wood (01:56:32):
Let me tell you... I've got to get to the end of the story because I haven't got much energy. I'm telling
you I hadn't eaten, and I've been up all night because of y'all, trying to cover my ass, cleverly and
intentionally but tired, to make sure that if your bullshit ever hits the light of day I can show you why
you're lying. I knew you were going to say what I [inaudible 01:56:51] act of a crazy man, but it was
actually the act of a calculating, brilliant man, me. Kept me up all night trying to figure out how to do it.
Maybe dragged [inaudible 01:57:05] over your [inaudible 01:57:05] so I could verify that you opened
these damn things because I knew in every instinct in my body there's was going to be a damn chip in
there, and it was probably going to be benign but it was circumstances [inaudible 01:57:14] and
circumstances [inaudible 01:57:16] kind of like what people really wanted to get me, and they are the
most richest people in the world. I [inaudible 01:57:21] the richest man in America. You wouldn't have
the balls to do it, [inaudible 01:57:23] anybody in this room. I wouldn't have signed on that plea. Once
you admit that's true, you better [inaudible 01:57:27]. I've pissed off CNN, I've pissed off NBC. I-

Lin Wood (01:57:49):
And I was nobody. Damn, but I was everybody to me. I knew who I was. I knew how I thought. I knew
what I believed. And they told me how they were going to bring Tom Brokaw into that court room, and
Tom Brokaw was the number one newscaster in... He was more trusted at the time than Walter
Cronkite, CBS. [inaudible 01:58:15], ABC. Tom Brokaw was the handsome superstar. Walter Cronkite
might have been the most trusted, but he wasn't the prettiest. The prettiest was Tom Brokaw. He
therefore was given more of respect. And he's the one that might've been more smarter because he
looked better. [inaudible 01:58:30] people by their looks-

Lin Wood (01:59:13):
Everybody thought Richard was the bomber. I didn't know Richard. I was at the park the night of the
bombing, but I left at 11:00. When the movie scene came on the other night, I got [inaudible 01:59:19] I
didn't even want to see a fucking damn made up explosion that nobody [inaudible 01:59:29] were there,
and I was not there, but I was almost down there. I missed it by two hours and 20 minutes. I took my
children home at 11:00. If I'd have stayed two hours and 20 minutes later, one of us might have died
from that bomber. And it wasn't the bomb of Richard Jewell. And I had enough damn sense to know not
to keep my children out that late. I left at 11:00. I think [inaudible 01:59:50] his kids [inaudible 01:59:52].

Lin Wood (01:59:53):
We both knew better, we both had wisdom not to stay that late no matter how much the party was, no
matter how excited the kids were about the Olympic party. It was exciting, it was fun. It was full of
people. It was popping. Lot of music, lot of fun. Lot of beauty at the event. You've never been to the
Olympics in Atlanta, Georgia, have you?

Kimmy (02:00:13):
Yes.

Lin Wood (02:00:15):



                                                                                             Page 51 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 52 of 81

 2020-02-13


Not the centennial Olympics in Atlanta, Georgia. If you went you were a baby, if you were even born. I
was there. Did you hear me? I was there. I got out before the bombing. Maybe I wouldn't have been
hurt if I had stayed. Maybe Richard Jewell would have moved me away from it and protected my family.
Maybe I would have been up to something looking in the five story light and sound tower when Richard
Jewell came in, knowing there was a bomb likely, but not knowing if it was a bomb when it would
explode. And he cleared the people away after he spotted the package and got law enforcement there,
he went through every floor, five stories of that light and sound tower. He got everybody out safely.

Lin Wood (02:00:59):
He was a damn hero. They didn't write about the five stories because they stopped as he cleared the
bombing away because before they could tell the fourth story, what'd they do? Before the facts weigh
in, what'd they do? They accused him of being the bomber. And Bob Costas was on his Olympic
broadcast that night on Tuesday, July the 30th, 1996. I wasn't watching. I saw it live that happen now.

Lin Wood (02:01:14):
I realized that Richard Jewell was an innocent man. You know how I learned Richard Jewell was an
innocent man? [inaudible 02:01:56] ever ask me that question? Anybody ever asked me the question
how did I know Richard Jewell was innocent?

Kimmy (02:02:02):
How?

Taylor Wilson (02:02:02):
How'd you know?

Jonathan Grunberg (02:02:02):
How'd you know Richard Jewell was innocent?

Lin Wood (02:02:04):
Thank you, thank you.

Lin Wood (02:02:27):
He saved lives because he was smart. He wasn't brilliant. Richard was not smart. Richard had an instinct
that none of us and few of us have. He had an instinct to see trouble and get there and do the right
thing. That was Richard Jewell that I knew. I knew him 1996 until the day he died in 2007. Richard Jewell
was my friend. Richard Jewell was my client. Richard Jewell was my role model, not number one, but he
was up top. He was a damn hero that was falsely accused of killing people. One dead, 110 injured.
Actually, some people said two dead. A guy died of a heart attack. They said it was probably from the
bombing. But one of the person died in the actual blast. One dead, 110 injured. It would've been higher.
It would've been 25 dead. It [inaudible 02:03:19] Richard Jewell would have allowed happen. Richard
saved a lot of people that night y'all. He saved a lot of damn people.

Lin Wood (02:03:25):
He set and example that this country ought to follow. In the face of death of himself, he saved... He
[inaudible 02:03:32] save the lives of others. That's heroism, and you and I will never be called to ask... I



                                                                                             Page 52 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 53 of 81

 2020-02-13


don't want to know if I'd go to the damn tower knowing that it might blow up any second. I'd like to
think I would, but I'd never been put in that situation. Have any of y'all been put in that situation?

Taylor Wilson (02:03:45):
No.

Jonathan Grunberg (02:03:45):
No.

Lin Wood (02:03:50):
Finish your story and you're going to learn the lesson I want you to learn. It's going to be two lessons.
Stay with me. Can you stay with me another 5 or 10 minutes?

Jonathan Grunberg (02:03:58):
Yes.

Lin Wood (02:04:00):
If you've got something more important to do today than I had to do all night because of y'all-

                                       PART 4 OF 7 ENDS [02:04:04]

Lin Wood (02:04:03):
Something more important to do today that I had to do all night because of y'all. Trying to cover my ass
from the stupidity that you would exercise in writing down false shit that you're no more qualified to
make. You said, "I was mentally ill." "I needed Lithium." Were you people on drugs? That's not the point.
The point is it happened. I've forgiven you for it.

Lin Wood (02:04:19):
I forgave you for it before I really realized what you'd done. I knew you'd done when I saw it actually,
because I know the truth when I see it. I saw what you were writing. Nobody wanted to do anything. Let
me tell you something. You yelled at me. God Almighty, Taylor. I didn't know you had so much passion.
It hurt when I couldn't even say hello and you started screaming at me telling me what the rules of the
game were. Accusing me of stupid things.

Lin Wood (02:04:43):
Then Jonathan got on the phone and said the call's ended the same damn thing or worse. Y'all berated
me for 10 or 15 minutes. Do you have any idea now who you were berating then? You do have a little bit
better idea about who I am that you were chewing my ass out then? You had no right to do it and you'll
never be allowed to do it again. Do you understand me?

Lin Wood (02:05:01):
Don't answer. I know you do. I still love you. I could have thrown every damn one out of your office. I
could've expelled you from my lives, because let me tell you what you committed almost a Cardinal sin
with me. Do you know what you did? Do you know what you did? You threatened, and I don't know



                                                                                            Page 53 of 81
         Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 54 of 81

 2020-02-13


what had happened, but I think God's will be done. You can't get in the way of it. Either way, you'll
screw it up if you try.

Lin Wood (02:05:29):
It's a long week. I hope Richard Jewell gets that award because he deserves it. By the way, I thought
Richard was guilty. I watched TV. I said, "Damn, this guy's guilty." He looks guilty. He smells guilty. I was
looking at him on TV and I thought, "Whoa, this guy looks like a fat, damn guy that failed and might
create an incident to be a hero." "He looks a little special." He's got on a black cap, Jonathan. Remember
that?

Jonathan Grunberg (02:05:55):
I don't. I don't remember the images.

Lin Wood (02:05:58):
Oh, the CNN image lived forever. Do you know what it was? The poor man was giving an interview with
a remote control camera with nobody in there. He'd never given an interview on TV before. AT&T was
his employers, AT&T the security guard company, Anthony Brown and Associates. They wanted him to
wear one of the Anthony Brown and Associates. It may not brown, but it was Anthony Brown. They
wanted him to wear one of his logo caps. It was black. Do you know what black is, Jonathan?

Jonathan Grunberg (02:06:25):
Yes.

Lin Wood (02:06:25):
It's the direct opposite of white. Black is generally signified with bad like white is signified with good, or
the way we look at the world, which is not unlike what the Bible says. Darkness has got evil. Light it God.
Well, hell, people live with that. Do you know what color shirt he had on?

Jonathan Grunberg (02:06:42):
No.

Kimmy (02:06:42):
White?

Lin Wood (02:06:45):
He had a black shirt on because the logo of the cap was the same color as the logo on the shirt.
Somebody dressed him up just to do a commercial. The man had not slept. The man had been
interviewed because he was a witness like everybody else he'd been up all night long, since the bomb
exploded at 1:20 AM Centennial Park. He'd been up all night long. Then they said, "Let's go get some
good publicity." "We can get our cap on TV."

Lin Wood (02:07:14):
Everybody said, "Who's the guy that found the bomb?" CNN got... CNN, you remember that name? Have
you ever heard of that company? They stuck him in a damn room without a person in it and ran a



                                                                                             Page 54 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 55 of 81

 2020-02-13


remote camera. That man was scared to damn death. He'd never done it before. He was less scared
when he went up to the towel rooms thinking the bomb would explode. He was more scared to sit in
front of a camera he'd never seen before.

Lin Wood (02:07:42):
He was nervous. He was tired. He probably felt a lot like I did. He hadn't slept all night. Do you know
how much I slept last night? None, because of y'all. Because I was trying to cover tracks to save Richard
Jewel's ass from what y'all might have potentially done not to me, because if you put that kind of this
out and reduce Richard Jewel's chance to get what he deserves. If you were allowed to do that, which I
would never allow you to do. We would never be able to sleep together.

Lin Wood (02:08:09):
We would never have another truly peace of mind when you went to sleep because you have
committed a Cardinal sin against a man who deserved better from you even though you never do
anything like it. You aren't going to be allowed to screw him up in death. Do you understand what I'm
saying y'all? Did it impact what you were doing? You weren't screwing with Lin Wood.

Lin Wood (02:08:29):
You were screwing with the legacy of Richard Jewell, because if the press finds out that family, my damn
family and my law partners think I'm crazy and saying I need to be on Lithium. I want you to learn this
lesson and never forget it. I started off kindly and I'm going to leave it kindly, but I'm not going to
mention this story because you did this to me and did it worse to my client, Richard Jewell, you put him
at risk. A man who saved the lives of other people.

Lin Wood (02:08:54):
He treated like shit by the FBI and the media who deserved justice and never really got it. Then again it
was my mistake, no. My calculated decision is not a mistake. I made a decision not to move him to
Alabama and create diversity. I thought about it. I thought about it. I thought about it. No, we're going
to stay in business. I'm not going to do it. I couldn't let Richard Jewell go create diversity, because you
know what? Diversity is supposed to be where you're a citizen and a resident of the state, right?

Jonathan Grunberg (02:09:18):
Yes.

Lin Wood (02:09:18):
But, you allowed them federal law at the time and I think then you can move to another state for two
days and create diversity. What have you done? You create a false diversity, right? The law allows it, but
it's still false. Do you understand that? False is false. False is false. You're allowed to create a diversity.
Diversity of jurisdiction, you can file it in federal court. The federal court judge is appointed for life.

Lin Wood (02:09:42):
They don't answer to power and politics and influence from their point for life. You've got a damn case
that's political, you get your ass in federal court, but Lin Wood calculated it and I said, "No, it's not
right." "I can't go fake jurisdiction on a man that's going to be suing for fake accusations." I couldn't do




                                                                                              Page 55 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 56 of 81

 2020-02-13


it. My heart, my soul wouldn't let me do it. If I had done it, I would've won that case for millions and
millions of dollars, because they would have been able to sue for negligence, but I made a decision.

Lin Wood (02:10:07):
Better to lose on the truth than to create a false diversity. That was a tough decision. It cost me Richard
Jewell's case. It didn't matter because by the time it was over, Richard Jewell was dead. The years I
spent representing Richard Jewell, five years. Nicole Wade helped me at times. Five years I fought for
that man after he was dead. I fought for Richard Jewell for 16 years.

Lin Wood (02:10:37):
Do you understand that? 16 years. Some people tell me, "Lin, you're putting symbols in the numbers
and you're reading something into something." Some of y'all said that. I think my damn son said that.
What a stupid son to become such a wise father. I'm not going to tell him that. I'm going to let you tell
him that, because you're the ones that talked to him behind my back.

Lin Wood (02:10:53):
How dare you talk to my son behind my back about his daddy. You ought to be ashamed of yourselves.
Do you hear the passion in that statement? You realize now what you were doing to me and to Richard
Jewel a little bit better? I'm not done with you yet. I'm going to teach you a lesson whether you learn it
or not, you never freaking forget it when I'm done. Do you hear me? Keep listening. The lesson's not
over yet...

Lin Wood (02:11:23):
I knew Richard Jewell was innocent not because I watched an image on TV. I knew it the day he and
Watson Bryant came to my law office. I walked in the room and they sat. They shook my hand and said,
"Well, Mr. Wood, nice to meet you." I said, "Richard Jewell, you're famous, not in the right way." "How
are you doing?" [inaudible 02:11:35]. He said, "I'm just having a lot of problems." I said, "I'll bet you."

Lin Wood (02:11:48):
He said, "Watson says you can help me." "Do you think you would?" I said, "We'll see in a minute." "I'm
willing to talk to you, Richard." Do you know what my office overlooked? My office conference room
overlooked Centennial Olympic Park where the bombing occurred. I could look right out the window and
see where the bomb went off, so did Richard.

Lin Wood (02:12:06):
He was sitting at my conference room table. He stood up and he looked at window. It was a long
window. I had big conference room for a small firm. It was huge. It probably bigger and nicer conference
room than Alston & Bird or James Voyles. I wasn't Alston & Bird. I wasn't James Voyles. I was a law firm
with two partners and a [inaudible 02:12:21]. Wood and Grant, and Associate. Oh, I'm sorry. She hadn't
been hired yet.

Lin Wood (02:12:26):
It was just Wood and Grant, two lawyers and a secretary getting ready to take on Tom Brokaw, CNN,
NBC, the AJC, Piedmont College, Time Magazine, [inaudible 02:12:44], and a couple of others. Do you
understand a little bit better now about who I am? I took on the Goliaths when it was just me and



                                                                                            Page 56 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 57 of 81

 2020-02-13


Wayne. Wayne didn't want anything but money and power. I was the only one that justice. I wanted the
truth to come out for Richard Jewell to be treated fairly and respectfully. Everybody else wanted justice,
get TV and money, not me.

Lin Wood (02:13:10):
There was only one lawyer that represented Richard Jewell that represented him for the right reasons
and get justice for a man who had justice denied. That was your law partner. That was L. Lin Wood not
Wayne Grant. Not Watson Bryant, the movie character that was true. Not Jack Martin, the criminal
lawyer who bailed the minute the criminal case was over with. Who got the criminal case over with
despite Jack Martin trying to fuck it up? Lin Wood.

Lin Wood (02:13:35):
I know it. That's my truth. Do you understand better who I am? I'm not through yet. You forced me to
tell you this story because you earned it. You deserve it. You've got to remember. It's that important to
the success of our law firm going forth from this day to the last day we practice law together, which I
suspect will be when the day one of us goes from this earth to somewhere else. I know where I'm going.
I hope you do too.

Lin Wood (02:13:58):
It's a good piece when you know where you're going next. Richard Jewell looked at me. I said, "Richard,
I'm going to tell you, man, I thought you were guilty." I watched you on TV and I read what was in the
paper and I said, "I think they got the right guy." I said, "Now, I've listened to you, I've seen you." "I've
shaken your hand." I said, "There's only one condition for me to represent you." "What's that, Mr.
Wood?"

Lin Wood (02:14:25):
What a polite, gentle man, such a [inaudible 02:14:28]. "Richard, you're going to have to accept my
apology." "I'm sorry." "I believed them." "I thought you were guilty." "You don't have to accept my
apology because I was wrong." "I'll represent you if you'll accept my apology." He shook my hand and he
said, "I accept your apology, Mr. Wood. I said, "Thank you, Richard Jewell, let's go." Then I represented
him ultimately through the rest of his life.

Lin Wood (02:14:58):
I represented him for years after his death. A lawyer that for the last six months has been trying to
represent him to get him the justice he deserved in life, but never got. I wanted to get it for him in
death. What other lawyer would do that for free? Not for fame, not for fortune. What other lawyer
would do that stupid thing? Lin Wood. My law partners almost stopped him though.

Lin Wood (02:15:22):
I forgive you. I still love you. You guys do a little bit of atonement for your sins, but I'm not done yet.
Maybe atonements would show me a little bit more respect than you did before because you still don't
know what you did. You don't know it all yet... Flip back in time, I went to [inaudible 02:15:44]. I call him
Hank O'Neil. Hank O'Neil met with me.

Lin Wood (02:15:44):



                                                                                             Page 57 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 58 of 81

 2020-02-13


My gosh, Hank O'Neil. If you had Hank O'Neil in 1969, and a murder-one case, you can bet your sweet
asses at present dollars, you're going to pay $100,000 flat fee or more. I just took a chance. I went into
Hank O'Neil's office and there he sat. Hank O'Neil, the legendary Hank O'Neil and a young guy named
Manly Brown just out of the US prosecutor's office. He looked a little bit like a solider, a little bit soft in
the skin. More like Taylor than Jonathan.

Lin Wood (02:16:24):
According to Hank O'Neil, he had the eyes of a killer. I looked at Hank O'Neil who was not that big in
stature, and I felt like I was in the presence of a giant because I was. Hank O'Neil had courage, so did
your fucking partner, Lin Wood. I'll commit sins. I'll push you when you piss me off. Maybe you deserve
it and I'm the only one who would inflict it upon you because I'm the only one who has the courage to
tell you the lesson, "You fucked up." "Don't do it again."

Lin Wood (02:16:51):
I'll swear I'll never do it again to either one of you. You'll all go, saying I've done it to both of you once.
I'll never do it to you again. Don't ever do anything that would even make me think about doing it again
because I might make the same mistake now that I made then. I might push me. I don't mean to hurt
you. I wouldn't mean to push you around physically, because either one of you would whip my ass.

Lin Wood (02:17:15):
Or maybe you wouldn't because you don't have the courage I have. Maybe I would fight you until you
damn die. Or both of us dying because I got courage inside every bone in my body. You'll never know. I
wish you had it. I wish everybody had it. Everybody doesn't have it, guys. You rationale the man has
courage to take on the big ones.

Lin Wood (02:17:37):
I felt courage when I was sitting there with Hank O'Neil in his office. I thought, "Man, this man could
take on the world." He would have if he'd needed to. (silence) I'll check with my partner, Charlie Adams.
Charlie Adams's son, Bill Adams is in my law school class. He's a judge now in the county of Georgia. I'll
see him soon on my anniversary at my law school's reunion at the class of 1977.

Lin Wood (02:18:19):
Do you want to know what seven, seven means to me? It means God's Holy number seven, seven. Do
you know what that batting average meant to me at .067? Six divided by two is three. Six divided by
three is two. Six, seven. Seven's God's Holy number. Don't you ever write me again and tell me what I
think. That I'm crazy like my son did. You reminded me of him because you're going to call him.

Lin Wood (02:18:48):
You're going to call him and tell him he needs to call his daddy with all his bullshit, and we had it settled.
Somebody needs to tell Matt Wood the real lessons that I can't tell him because my words he does not
listen to because he thinks he knows more than me. He thinks his wisdom is greater than me. Somebody
that got in conspiracy with him better call your co-conspirator. Not because we're not going to make
peace. My family's going to make peace. He's going to fly his son, Saturday and he thinks he still has a
chance to tell me what to do.




                                                                                               Page 58 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 59 of 81

 2020-02-13


Lin Wood (02:19:14):
He'll never do it. I told him today. I said, "Son, I'm going to make peace with you, but if you think your
will is greater than mine, you're coming to the wrong place." "Go ahead and call the cops and take me
down and have me voluntarily committed, involuntarily." "I don't give a shit." "I ain't going on my own."
"I'll fight til I die trying to drag me where I don't belong." I'm not mentally ill and it's a damn shame that
you'll feel for charging your father with that will be a shame that will impact your life and the lives of
your son, and the lives of your children, grandchildren. Go on and do it, Matt. I'm never going to agree
to do something that would destroy my career, destroy my legacy... And destroy the memory of the
client I loved that I'm still fighting for today, Richard Jewell.

Lin Wood (02:19:55):
You'll have to put me in a damn bag with cocks and drag me down there. I'll fight them all the way until
I'm probably dead before I get to your mental health evaluation. You damn son of a bitches, you told
everybody that I needed to get on. You ought to feel the blood of Jews. You ought to feel ashamed of
yourself for who you did that to. You admit you weren't even qualified to it.

Lin Wood (02:20:13):
In the process of trying to fuck with me, you almost fucked up Richard Jewell. You may have. I still
forgive you if you did. Do you understand the pain I have? Are you feeling the passion right now,
Jonathan? Well, I'll tell you this, don't you ever fucking do that again to me, because you're doing it to
fucking Richard Jewell. You can get away with it with me, but you will cross a line if you ever do that
again to Richard Jewell. You will cross a line from which you will never come back over with me? Is that
clear to everybody on this phone call?

Taylor Wilson (02:20:37):
Yes.

Kimmy (02:20:39):
Yes.

Lin Wood (02:20:40):
I'm not through teaching you a few more lessons yet. Hang on. $5,000... Oh, by the way, the one hit that
got me to .067 that I knew was a lie was the little dribble I hit to the pitcher. Remember that story? Hell,
a damn eight year old, a six year old could've pitched something and thrown it to first base. That's what
happened. I was running my damn heart out, so I wanted to hit so bad. I knew I hadn't had one and I'd
probably never get one. I was thinking it was a random debate. I was, "Damn, I'm lucky, I hit the ball." "I
got to get a hit." It was never going to be a hit.

Lin Wood (02:21:16):
It dribbled back to the pitcher. You're never going to get a hit off that. You're never going to get on base
on that unless one or two things happen. What's got to happen? The pitcher's got to throw it wild or the
first baseman, number three on your team, the first baseman's number three. A double play from short,
to second, to first is a 643 double play. From third base, it's 653 double play. From third base to second
base, it's a 543 double play. If the shortstop takes the tag at second, it's a 563.




                                                                                             Page 59 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 60 of 81

 2020-02-13


Lin Wood (02:21:45):
What's the first baseman's number on the scoring pad? Three. God speaks in threes. Father, Son, and
Holy Spirit. You think what you want to about threes, and sixes, and sevens. Don't you ever question my
right to call them whatever I want to. Do you understand that? If you don't, you better. Now, let's move
on. We're not done with the lessons yet...

Lin Wood (02:22:09):
By the way, I was born in 1952. I don't care you guys, holy numbers there unless you say two is God and
me, Him and I, me and Him. That's two. Five, I don't know. Five could be... Let's see, Father, Son, and
Holy Ghost, that's three... Him and me, me and Him, you and me, me and you. Well, that makes it work,
doesn't it? Even a five works if you believe and it positively reinforces your beliefs in life.

Lin Wood (02:22:42):
Oh, wait a minute. Excuse me. 1952, what is five plus two add up to? Oh my gosh, it's seven. You called
me a madman because I saw things that you don't see. I see truth that you'll never see because I have
the ability to see truth almost as quick as they stare me in the eye. I don't brag about it. I don't go
around telling you how great I am. I don't want any recognition for it.

Lin Wood (02:23:05):
It's almost a talent you wouldn't know I had unless you were paying damn attention. Then you would
say, "My God, this guy is good," if you're paying attention. If you're listening carefully. If you don't
interrupt me, you might learn something that you never learned before. Your law partner, Lin Wood is
not just good. Your law partner, Lin Wood has courage and he has an inherent ability to know truth.
Your partner Lin Wood is great. Don't you ever defame me again in writing.

Lin Wood (02:23:31):
Don't you ever orally slander me by your word, or you will be out of my life. For all this, I have the power
to throw you out of my life. You won't have the power to throw me out of your office. Do you
understand the difference between life and office? Do you understand the lines you crossed with me?
I'm done.

Lin Wood (02:23:45):
I'm not done with you yet. I'm soon to be done. I'm going to tell you the exercise that you didn't
understand exactly where I was heading. Soon, bear with me... By the way, it's all on the hook coming
from a tired man with a tired voice, and a tired body. I'd be there tomorrow to fight for you. I'd go
tonight if somebody said, "Taylor's in trouble." "Taylor's mentally off." I think he's upset. Lin this is his
partner.

Lin Wood (02:24:15):
This is Jonathan. What are we going to do? I said, "I'll tell you what the hell I'm going to do, I'm going to
go find him." I'm going to sit down and shut my mouth and say, "Tell me what's going on." I'm not going
to go tell him what's going on. That would be stupid, wouldn't it, Taylor? It would be stupid, wouldn't it,
Jonathan? It would be stupid, wouldn't it, Kenny? If Nicole's there, it would be stupid, wouldn't it?

Lin Wood (02:24:37):



                                                                                               Page 60 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 61 of 81

 2020-02-13


Nicole never said I was insane. Thank you, Nicole. If you're not there, thank you. You had good sense.
Everybody else didn't want to come down and sit down with Lin Wood and say, "What's going on, man?"
"What's all the pain about?" "You're my partner, you're great." "What can I do to help you?" You came
down to condemn me without offering to help me. You thought you knew what help meant when you
didn't know what the hell you were talking about.

Lin Wood (02:24:58):
Don't you ever offer me that kind of help before. That's not help. That's fucking injury. Do you
understand the difference between help and injury? I hope you do when this phone call's over because
I'm not done with you yet. Every damn one of you. If Chelsea doesn't hear the story, I don't think she
needs to hear it. You tell her. If Nicole didn't hear the story, she knows a lot of it, make sure she hears
the rest of it.

Lin Wood (02:25:19):
My sons never asked me the story, Charlie Wood and Matt Wood. My daughters, Chandler Wood and
Ashley Wood, you won't get on the phone because she's never given a shit about her daddy because she
grew up with her mother who hated me like passion and believed in the devil. Don't waste your time on
Ashley. Never join ranks with her against her father again. Do you understand that young men and
women? Don't you ever do that again because I can throw your ass out of my life regardless of what you
think you can do with me in your office.

Lin Wood (02:25:45):
Don't you forget that. Life is different than office. I'm almost done. I think you're getting the lessons
now. I think you're probably sitting there thinking, "This is ridiculous." You're sitting there hearing the
most important lessons you'll ever learn in life as a lawyer and as a person. Is everybody still paying
attention?

Taylor Wilson (02:26:01):
Yes.

Jonathan Grunberg (02:26:02):
Yes.

Lin Wood (02:26:03):
Good decision. Wise decision. Remember when you go through life before you put your foot in your
mouth, before you might hurt somebody else, choose wisely. How many times have I written that to
y'all? Don't count them. It's been a bunch. Read my Twitter feed. Nobody really cares to do that.

Lin Wood (02:26:17):
Nobody's going to watch it because they suppress it. Does Jack Dorsey suppress you? No. You don't go
look at it by freewill. You choose to ignore the writings of a man that you may regret because one day
you may be thrilled to be remembered as his law partner unless somebody in the wrong place reads the
fucking wrong thing that you so willingly and gleefully, and stuck up my ass and rubbed in my face.
Allegations you are qualified to make.




                                                                                             Page 61 of 81
       Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 62 of 81

 2020-02-13


Lin Wood (02:26:52):
You were so stupid you conspired with my damn family to hurt me orally. You talked about it. You got
on the phone and thought you had the right to talk about my life. Do you feel like you've got the right to
talk behind my back about my life? Anyone in that room that thinks that, get out of my office. Get out of
my life. You had no right and you did it anyway.

Lin Wood (02:27:10):
You almost hurt me. You may have. You almost hurt Richard Jewell. You still may have. I'm still love you.
If you tell me sometime, you've learned the lessons of this long, entangled story. We'll talk about that in
a minute. We've got a little bit more to go... $5,000, we can make the five work, can't we? Sure we can.
You can make that three and two.

Lin Wood (02:27:38):
Reminder, seeing life, the symbols you want to see in numbers and letters, and things, that's your
freewill. Don't ever challenge anybody's freewill. Don't ever ridicule them, or mock them, or tell them
because they've exercised their freewill to see in beauty and grace in threes, or numbers. Numbers are
beautiful if you think about how they're shaped. Letters can be beautiful or they can be more firm and
upright.

Lin Wood (02:28:04):
Signs and symbols, don't you ever interfere with somebody's freewill to talk about the right what they
see and make fun of them because their signs and symbols to them mean something even if they don't
mean anything to you. Do y'all understand me? I think you do. Let's move on... because everybody
including my son did that. If you didn't do it in writing, I'll bet you talked about it behind my back.

Lin Wood (02:28:31):
You don't have to answer that question. I've already inflicted the maximum pain on myself for what you
did to me. I thought you knew me better. I thought you'd never treat me that bad. I never thought you
would tell me that I was so damn bad and so damn crazy with my method to madness, which I've always
admitted. I'm not crazy. I'm borderline crazy, so was Ted Turner.

Lin Wood (02:28:51):
Ted Turner took lithium. If you'd have put a damn doc self-enforcing me at my age of 67 with lithium,
you'd have played right into every damn one of your opponent's hands. You dumb asses. I mean, that
sincerely. You dumb asses. You ought to be chastised like a baby, but I love you like a damn man. I love
you like a woman, Kenny. Even though all of you acted like damn, spoiled, know-it-all children.

Lin Wood (02:29:14):
I don't want you to forget this lesson. Are you beginning to really feel it now? Don't answer that
question because if you say no, you're out of my life. If you say yes you'll understand that I'm not done
with you yet. Everybody still on board?

Kimmy (02:29:23):
Yes.




                                                                                           Page 62 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 63 of 81

 2020-02-13


Lin Wood (02:29:24):
Phone reception clearing up? You hear me? Do you hear the pain in my voice, and the passion in my
voice, and at times the anger in my voice, and sometimes the soft, gentle snuggles? Do you hear it all?
Do you feel it all because I feel it when I speak it. I don't speak from the damn brain. I don't get up in
front of a jury and speak from the brain. That would be stupid. Your brain can fool you.

Lin Wood (02:29:44):
Your brain can change gears in the middle of the damn sentence. I believe that every one of you would
say that this was not unrehearsed. It's the greatest, single lesson I've ever heard spontaneously. I'm
going to tell you something. You all know it's unrehearsed. You know why it's right and why it makes
sense. There's one more part to tell. Do you know why? Because when I get up and I talk, I speak from
my heart. The heart never lies. The brain can fool you. The brain can manipulate. The brain can create
truth out of lies if you want it to. The brain's a little computer. You can program it to do anything you
want to, but let me tell what you can't. What you cannot program is your heart. Your heart feels a
certain way.

Lin Wood (02:30:23):
Your heart's where you form your damn beliefs at and then you process with your brain. The heart's
where you say, "These facts tell me who's telling the truth." Your heart where it tells you, "These facts
are saying tells me a lie." The decision and the instinct of knowing truth from lies is not found in your
brain. You can't learn it. You can't get enough knowledge to learn it.

Lin Wood (02:30:42):
You've got to have the truth of your heart. How does it feel? You always judge how you feel with one
thing only. Judge it with wisdom too. Reach down and check a wrist. See if... Just see if the chest is
moving. Sometimes you have to confirm what your heart knows to be true with wisdom. Everybody
understand that lesson because I'm not done yet? Anybody not hear it? Say now. I don't understand,
Lin.

Lin Wood (02:31:14):
I think you understand it. It all ties together beautifully. It's coming from my heart. Now, you're down to
the last thing. (silence) God will forgive me for using that word. If you go after light looking for
vengeance because you think you're somehow an avenger, you're going to fuck up your life. I'm almost
done. (silence) Never stop loving your parents.

Lin Wood (02:32:29):
They'll never stop loving you. Somebody tell that story to my son because he's not going to listen to it.
Maybe he'll think daddy's full of shit. I don't need to listen to daddy like you didn't need to listen to Lin
Wood the other day on the phone. You treated me like I was a damn school child. How dare you. Do you
feel good about it now? I'll bet you don't. You ain't done yet. I hope you feel bad.

Lin Wood (02:32:48):
Not because I love you. I hope you feel bad because I love you. Because if you feel as bad as you should
feel right now, both what you did to me and Richard Jewell, and threatened us with, you should feel




                                                                                            Page 63 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 64 of 81

 2020-02-13


about a damn quarter of an inch off the ground. You should feel like shit, but I still love you and I'm still
your law partner. I didn't throw you out of my law firm.

Lin Wood (02:33:06):
I haven't thrown you out of my life. Respect me for not doing that. You deserved it, but I didn't do that
because I didn't think it was fair. I didn't want to do anything where it inflicted pain on you. I feel pain.
You don't know what pain is. You talk about office pain, stick that pain up your ass. I know pain. I know
pain like you'll never know it.

Lin Wood (02:33:23):
I know pain like most people in this world would never know it. I know real pain. I know discrimination
pain. I know the... I know damn humiliated pain. Don't talk to me about pain and tell me you know more
than I do. Don't you ever do that again. I'll throw you out of my office. Hell, I'll throw you out of my life.
(silence)

Lin Wood (02:33:56):
You think I didn't feel humiliated, Jonathan? You think that [Shalay 02:34:00] and you didn't feel any
more harder pain than when I was a White boy and everybody else left and went home to their families
to their house for Christmas where everybody celebrates the birth of Christ, or whether you celebrate
just the joy and toy of Christmas. Out of that joy, not toy, but we all have to do toys because everybody
taught us that's what it meant. That's not what it means. It's my freewill to choose that. Don't ever
challenge my freewill to choose my religion again. I've never challenged yours.

Lin Wood (02:34:27):
I might discuss it with you. I might listen to you discuss yours because that's fair. That's fucking
conversation. Jonathan, don't you ever tell me I don't know how to do a conversation again, young man
or I'll throw you out of my office, and I'll throw you out of my life. You insulted me when you tried to tell
me about a conversation because you speak of the things you do not freaking know. I know them better
now and you will never know.

Lin Wood (02:34:46):
I knew it better at 16 than you'll know it the day you die and leave this earth. Don't you ever challenge
me on what I know about a conversation again. I hope you got that lesson, Jonathan because you're the
one who said conversation. "Lin, you don't know how to have a conversation." I bet you when this is all
over, you're never going to say that again because you'll be a fool to tell such an obvious lie.

                                        PART 5 OF 7 ENDS [02:35:04]

Lin Wood (02:35:03):
You're never going to say that again, because you'd be a fool to tell such an obvious lie. And if anybody
else said, "Yeah, Lin [inaudible 02:35:05] a conversation," you're going to feel like a fool now for telling
such an obvious lie and trying to believe yourself and trick yourself into thinking it was the truth. It's not.
Never has been, never will be. I know more about conversations than you know about anything in life.
Anything. Still there?




                                                                                              Page 64 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 65 of 81

 2020-02-13


Kimmy (02:35:22):
Yes.

Taylor Wilson (02:35:23):
Yes.

Lin Wood (02:35:24):
We're about to wrap up. Long story short...

Lin Wood (02:35:27):
(silence) I know the difference between free and what you have to pay for in life. Don't you tell me I
don't. I understand freedom better than you'll ever understand. Freedom and free will are something I
understand because I knew what it was like [inaudible 02:36:11].

Lin Wood (02:36:13):
I knew what it was like to have it at 12 when I decided by my free will that I wanted to make some extra
money because my parents didn't have any and I wanted to have a little change in my pocket. I sold TV
Guides. Do you know what my pocket was per TV Guide that I delivered? One cent. One cent. I
remember the best thing when a woman went up to me and I'd go to collect my monthly... or weekly, I
can't remember, but it was... I think it was monthly. They'd pay me in advance in a month. You got a TV
Guide once a week. [inaudible 02:36:39] hear about TV Guide or did you not live long enough or young
enough to know about the TV Guide? I bet you heard about it if you didn't. They call it TV Guide now.
Not the little, small magazine it was then. I made one cent per TV Guide delivered.

Lin Wood (02:36:57):
I was riding a bicycle in the neighborhood. Guess who was following me around in case the weather was
bad. Do you want to know, it was embarrassing, but yet I knew it was an act of love. You know who was
following me around in the car to make sure I was safe if the weather was bad? I'll tell you. It was my
mother. My mother. When the weather was bad, I was determined to ride my bike and do my job
without her, but she was always there behind me if the weather was bad, slowly driving along so
nobody would see her, make sure I was [inaudible 02:37:24].

Lin Wood (02:37:26):
Don't you ever talk to me about parents' oversight again. Don't you ever talk to me about how I should
treat my son, how he should treat me. I know more about parents and children than you'll ever know if
you live three generations [inaudible 02:37:38]. You hear me? Are you listening to me? Are you getting
my lesson? I'm trying to teach it. When we hang up, you going to look at each other and say, "That was a
damn act of a crazy man"? I don't think so. I don't think you'll ever think I'm crazy again. If somebody
asked you what you did, if they confront you with what you said, you better have the balls to look at
them and say, "That was the biggest mistake of my life," because it was if it causes me or Richard Jewell
any pain.

Lin Wood (02:38:03):
I'm not going to get any damn award from the president. I thought about it and I decided, you know
what? Is he going to screw it up with me? Because I didn't care. Once I didn't care, I didn't care. Do you



                                                                                           Page 65 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 66 of 81

 2020-02-13


understand that? I don't care means I don't care. If I don't care, I don't want. I don't want anybody's
recognition. I was going to claim the whole damn thing to recognize others, and then I realized
everybody's telling me, "You're delusional. You're thinking you'll get a medal." God damn it, you should
have said whether that president gives you a medal or not, whether it's not... you think it's delusional or
others think it's delusional.... Lin Wood, we know about you. You're our partner. We think you deserve
it. There's nothing delusional about it.

Lin Wood (02:38:40):
Y'all understand the definition of delusional now a little better than when you threw it around in my
face over the last two or three weeks? You understand it better now? I bet you do. Don't you ever call
me delusional again because of my dreams. Even when they're hopes and aspirations that I think I
deserve, I don't want anybody to know that I might dream that may come true, because some dumbass
might say that my dream is a delusion. A dream by definition is a delusion. If you stop having delusions,
you stop dreaming.

Lin Wood (02:39:08):
(silence)

Lin Wood (02:39:08):
I was 16. One six. You give it whatever damn symbol you want to, but remember this: I represented
Richard Jewell longer almost than you people grew up to be adults. I represented Richard Jewell for 16
years, one six. You put whatever symbol of meaning you want to put on it, and don't you ever interfere
with my right to put one on mine when I found my faith and I found confidence in my faith because the
numbers all worked out if I wanted them to. They were the dream, the vision, the sign and symbol that I
wanted them to be by my free choice, my free will.

Lin Wood (02:40:17):
Don't you ever tamper with my fucking free will again. You hear me? Don't you [inaudible 02:40:21],
because if you ever tamper with my free will again, which you have no right to tamper with and which
I've never tampered with yours... I never told you what to believe or not to believe. I might have told
you what to do or not do. I might have tried to influence how you exercise your free will. Don't confuse
my efforts to influence you with trying to exercise your free will, because you're talking to the expert on
free will.

Lin Wood (02:40:43):
I [inaudible 02:40:43] at 16. 16 years old when I didn't have anything. I said, "I believe that I can do it."
Still look at the little motto on my desk and believed. [inaudible 02:40:52] little brown thing. I don't
know. It looks like it's the seal that was so cheap. You know the story. It's been on my desk every day for
43 years, no matter where I practice law. That little thing has come around... It's on my credenza. Y'all go
take a look at it before you leave. It's been in my law office every day since I started practicing law in
June of 1977. What year were you born, Taylor?

Taylor Wilson (02:41:15):
'89.




                                                                                            Page 66 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 67 of 81

 2020-02-13


Lin Wood (02:41:17):
What year were you born, Jonathan?

Jonathan Grunberg (02:41:18):
'77.

Lin Wood (02:41:21):
Perfect. Kimmy, I know, bless your heart, you were born much later. Lucky you. You got more time on
the dot... the grain of sand than any of us in this phone call. Enjoy that time on that dot of... grain of
sand [inaudible 02:41:37]. Enjoy it every day. Whatever's out there [inaudible 02:41:40] for eternity,
which is all the dots of sand in the oceans that you can see and not see... whatever that is, you know
what this here life is. You decide when you walked out and see the blue skies and the green grass and
the beautiful trees, even they don't have leaves, you feel the air, not because it's hot or cold, but you
feel it and you can almost touch it. You can almost taste it. You breathe it in and you go, "Oh, it smells
good." Hot, cold, it's air. Enjoy every second of it, because I don't think that's what's going to last for
eternity or paradise, purgatory, heaven, or hell. It's going to be here one time.

Lin Wood (02:42:15):
Whoever made you... I believe God almighty made me. Whoever made this world, I believe God
almighty made this world. Created a beautiful, beautiful, beautiful world if you take the time to stop and
think about it and enjoy it. Don't go through life working all the time without remembering that part of
your job on this earth is to enjoy the earth that somebody... I say God almighty... created for you to
enjoy. Look at the clouds. Feel the darkness. Look for the sun. Look for the moon. Feel the warmth of
the sun, the slight glow of the moon at night. Don't just look up and go, "There's the moon." Take a
moment and look up at it and say, "It's fucking unbelievable." That idea that somebody did this was a
miracle. Know what? And if you believe in God almighty, He did it by act, not miracle. It's a miracle, you
don't believe. God does acts. God commits... He performed a miracle in my life, I choose to believe by
my free will. Every time he acts, somebody else might see a miracle. I see a simple act of God, because
He has all the power. He's all powerful.

Lin Wood (02:43:21):
I hope you understood today and I proved to you that your first statement was wrong. You have as
much power as I do when it comes to walking in and walking out of the office. But you have another
power, too, that you [inaudible 02:43:31] but it's free will and how much of your power I want to be
influenced by. You understand that? You have the power to influence people. You do not have the
power to control anybody. I hope you know the difference. That way if you want to influence somebody,
you do it by your damn acts and deeds and show them a good role model. Don't get on the phone and
run your mouth and make a fool out of yourself or write texts, accuse people falsely and make a damn
out of yourself come true. Ah. Got to finish the story.

Lin Wood (02:44:46):
(silence) Don't ever screw with somebody's legacy, because you might impact the life of a good son or a
great grandson. I believe in Nash Lincoln Wood when I look in his eyes. You see a little baby. I see
greatness. I think Nash Lincoln Wood is destined to change the world, not me. Why do I think it's true?
Because I choose by my voluntary will to believe it, and if I do, guess what? It's my truth. Never interfere




                                                                                             Page 67 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 68 of 81

 2020-02-13


with my truth. I'll never interfere with yours. Everybody understand that? Don't even speak. I know you
do.

Lin Wood (02:45:17):
I hadn't seen your baby yet, Taylor. I'll tell you about your baby when I see him. I think he's beautiful. I
bet to me he's going to have a special look that you don't see as his daddy, because I look into people's
eyes and I see stuff you'll never see.

Lin Wood (02:45:32):
Don't question me who I am. I'm not God. I didn't create myself. I'm not perfect. I couldn't create the
perfect plan. Don't ever write again and blasphemy my God and yours, whoever it may be. Don't you
ever write again that I believe I am God, because I never believed it. Whether I choose to play role it to
find out how the power of God is, to find out that even if I thought I had the power of God I can't make
the dog speak from bark to English... Don't belittle me. Don't write and go, "Oh, now he's trying to get
his dog to speak English."

Lin Wood (02:46:01):
Maybe you don't understand the lesson I'm trying to teach myself because at 67 years old with all the
wealth I've got I don't give a shit about it. With whatever reputation I have, I don't give a shit about it.
I'm still trying to learn about life. As much as I learned at age 16, from my birth to this day, I need to
learn more. Don't ever stop learning something new.

Lin Wood (02:46:25):
When I play-acted in my mind and believed that I was God and I [inaudible 02:46:29] the power of God,
that's a good thing. I felt the almighty spirit of God and I pointed at my dog and I said, "I command you
to speak English." I opened my eyes and said, "Ah. Ah. Why don't you speak English?" You knew as many
words of English afterwards as you knew before. Zero. She's a dog. She don't have any free will. She only
has instinct and intuition. She doesn't have free frickin' will. And I convinced myself in that belief, that
dream, that there was no damn way it could come true because the dog didn't speak English.

Lin Wood (02:47:03):
You made fun of me, because I made the mistake of telling you the truth and you used it against me.
Shame on you. Shame on anybody that did that. You stole part of my truth and tried to distort it into
yours. Your truth is a lie about that night because you weren't here and you weren't in my brain and you
don't know a damn thing about what I actually intended. How dare you insult me, and you dare insult
almighty God by telling everybody that I thought I was God. Have you lost your frickin' minds? Do you
understand the point of that lesson? Let's move on and finish. Are you ready to finish it? Let's finish it.

Lin Wood (02:48:56):
(silence) I didn't ask her the details. I knew enough. Enough is always enough, damn it. Do you
understand that? I didn't need to know more. I knew enough. When I tell you I know enough, don't try
to tell me anything more. When I say I know enough, shut your mouth and move out of my office. I
know enough. Enough is always enough. I knew enough when that little girl told me [inaudible 02:49:13]
eleventh grade and she was in the ninth. I knew enough.




                                                                                              Page 68 of 81
          Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 69 of 81

 2020-02-13


Lin Wood (02:50:22):
(silence) You can see now we're coming to the end of the story, so do you want me to quit or do you
want me to finish it? We're getting close. Finish? Say finish, Taylor.

Taylor Wilson (02:50:28):
Finish.

Lin Wood (02:50:30):
Is that a disgusted, "I'm tired of hearing about it," or are you ready to hear the ending? Which is it that
you want? Because if you don't like it and you're ready to hear about it and you're tired of listening for
two hours and 52 minutes to me talk about it, just say so or just walk out of the room. I bet you stay,
won't you.

Taylor Wilson (02:50:43):
Yeah, I'd like you to finish.

Lin Wood (02:50:46):
I would like for you to get out of my office right fucking now. Is it because you want to hear the end or
because you're tired of hearing the whole truth? Tell me right quick, and it'll decide whether you go or
whether you stay. Are you hurried to hear the finish because you're in a hurry to get out, or are you in a
hurry to hear the finish because you're in a hurry to hear the finish? What's the answer?

Taylor Wilson (02:51:02):
I-

Lin Wood (02:51:02):
Because if it's to get out, then get out.

Taylor Wilson (02:51:04):
Okay, I'm-

Lin Wood (02:51:04):
If you insult me for the last-

Taylor Wilson (02:51:06):
I'm not in a hurry. I want to hear the end of your story. I'd like you to finish your story.

Lin Wood (02:51:11):
That's the right answer. That's why you will always stay in.

Lin Wood (02:51:23):
(silence)




                                                                                               Page 69 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 70 of 81

 2020-02-13


Lin Wood (02:51:23):
I'm going to get to the right story, because there's a little bit of... I'm a little tired. I'm more tired than
anybody in there. I'd like to get to the finish of the story. I would like to have never had to relive the
story, but I had to do it because of the bullshit you did with my family over the last several days and the
shit you said about me to my face in my law office. You would come into my fucking house [inaudible
02:51:43], Taylor. Don't you ever do that again. You have more respect for me than that, because you
don't know what the hell you're talking about compared to me. You never will. Never have, never will.

Lin Wood (02:53:27):
(silence) I bet you [inaudible 02:53:28] will tell you they... you taught me trial advocacy at Mercer Law
School. Guess who made the highest grade in his class? Lin Wood. Not because I respected him the
highest. I did. I got the highest grade in the room because I was the best. Do you understand? The best is
the best. Always has been, always will be. Best is best. Always be your best, damn it. Don't be your
worst. And for God's sakes, if you are, don't go around telling everybody you're at your worst. Always
tell them and show them yourself at your best. Best, not worst.

Lin Wood (02:53:58):
I want to tell you all something. I've given you off the seat of my damn heart... not my pants. I don't
think with my pants. I think with my damn heart and my brain. But I let my heart always guide me,
because my brain can fool. Remember that part of it? You follow your heart and you will always be true.
If you're true to your heart, you will always be happy. Even if your brain tell you you're [inaudible
02:54:22], follow your damn heart. Your heart, if you're a good person, is always going to feel that you
should do what's good, not what's bad. There's not a bad bone in your heart. In fact, there's not a bone
at all. It's a heart.

Lin Wood (02:54:35):
Kimmy Hart Bennett, don't forget your middle name. I believe it's not a coincidence. I think your life,
Kimmy, is more about how you feel than how you think. I think when you think you get confused, but
when you feel you know how you feel. I think your middle name is Hart because it's no coincidence that
you're a person that needs to think with your heart. If you really want to find the truth, think with your
heart, which means, take your feelings and be courageous enough to follow your feelings even when
your brain says, "Don't do it." Follow your heart, Kimmy Hart Bennett.

Lin Wood (02:55:04):
Guys, let me tell you what I wanted to tell you when you told me you didn't know where I was going.
Here's where I'm going. I believe to every bone in my body that I practice law the way I live my life. It's
one and the same. I live my life based on my truth. Don't interfere with it. I pursue every day I practice
law or even when I was-

Lin Wood (02:55:40):
(silence) Never do anything that increases pain. Always act in a way that does not create further pain in
your life and especially in the lives of the ones you love, especially the lives of your children. You created
greater pain in my life these past few days, weeks. You created greater pain in the life of my children.
Don't you ever interfere with my children's pain or mine again, or I'll throw you out of my life. You
understand the difference between a life and office? Let's finish it up.




                                                                                               Page 70 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 71 of 81

 2020-02-13


Lin Wood (02:56:35):
I practice law like life. I pursue truth: truth in a court of law and my truth in life. What do I do it for? To
achieve justice in the courtroom. To achieve justice/success in my life. Do you understand what success
is? If you've tried as hard as you can to be a success, to be fair, to respect others... justice. By being fair
and respectful to others... Oh, excuse me: all others. Not some others, all others. By the way, "all"
includes Lin. Lin's part of "all." Fairness and respect to all. You'll achieve justice. That's how I define it.
Look at my Twitter account if you care to give me the respect to do so. I don't give a shit if you got five
followers on it. It makes me feel good to put the damn truth down on paper.

Lin Wood (02:57:36):
Oh, excuse me. Last story. Maybe two lines and we're done. If you achieve justice, if you pursue truth
and you treat all others with fairness and respect, you know what you're going to find in life and in law?
You're going to find success, even if you lose the game or win the game. You're going to find success by
pursuing truth and justice, justice being pursued and found by respect and fairness for all. That's what I
believe in every day of my life. Practicing law. Oh, excuse me.

Lin Wood (02:58:20):
(silence) But if you do, I'll do the same. Then that police officer that I'll show patience and I'll show
restraint even when I don't feel like... I want to kick your ass for what you done and what you're doing,
yelling at me, a person of authority. Telling me, a person of authority, an authority that you don't have
because you don't have as much life experience as I have, an authority you don't have because you don't
have as much legal experience as I have... Don't you ever challenge my authority again. Don't you yell at
me in my daddy's living room. Because even I knew it then, probably 12 or 10 or 11-

Lin Wood (03:00:41):
(silence) Thank God almighty every night that you didn't live the life that I lived. Oh, excuse me. If the life
I lived leads to the life I lead, it's the life I led, it's the life people will remember me by. Please don't ever
do to me again what y'all have been doing to me in the last few weeks. Yeah, God'll forgive you, under
my belief. Whatever yours is, I care, but I don't care. It's your free will to choose, Taylor, Jonathan,
Kimmy. Don't ever argue with me that your faith is better than mine or less than mine. I'll never do that
to you. Your faith is just exactly what [inaudible 03:01:18] your free will chooses to be.

Lin Wood (03:01:18):
Taylor, we're getting ready to wrap it up. Are you getting excited? I am. Because I'm tired. I've been up
all night thanks to you. And you. And you, Kimmy, who turned on me for a damn raise and then told
Taylor Wilson when I said... I've never terrorized you for a day, not less three months. I think you used
three months, wasn't it, Taylor? You remember it painfully now, don't you? And Kimmy didn't say, no,
that's not the truth, Lin. You terrorized me for three days. I ought to quit, because I had the free will to
walk out of your office. I would never let anybody abuse me by terrorizing me for three months.

Lin Wood (03:01:51):
But you didn't deny the obvious, Kimmy. You said, "Well, you did threw me bad the other day at your
house." Let me tell you something. As good as I been to you, if the worst I ever did to you is to make you
cry for whatever reason that I don't remember, you're in the presence of greatness, because most
people will inflict a lot more justice and pain on you than I ever did.




                                                                                                Page 71 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 72 of 81

 2020-02-13


Lin Wood (03:02:08):
I don't mean to pick on you, Kimmy. I just got to get through, and for some reason I come back to you
because your middle name is Hart. You have heart. Don't forget that, Kimmy. Because I've been with
you too long, baby. I love you. And I said it in front of Taylor and Jonathan and they know it to be true.
No matter how I treat you, no matter what I do to you, Kimmy Hart, I love you and I respect you. And I'll
never hurt you.

Lin Wood (03:02:36):
And Jonathan and Taylor ought to do what I've had the pleasure of doing, being in your company,
because you, young lady, who thinks you're so confused in life but in your brain ought to have the sense
to start following your name. Hart. You have heart. Follow your heart, not your head. That'll ease all the
swirls in your head, Kimmy. Follow your heart. Disregard your head if there's any difference between the
two. Stop and think: my brain tells me this, my heart tells me this. Follow your heart without further
thought, Kimmy, and all the swirls in your mind will go away. At least it'll be significantly reduced. That's
all I want to say to you specifically.

Lin Wood (03:03:15):
Jonathan Grunberg, you and I had clashed harder than anybody on this phone call, even a little
physically when we got into it in the elevator and I pushed you hard up against the elevator wall and you
bounced off and stuck your chest in mine. Your chest will never be as big as mine. Don't you ever
threaten my chest again, even when I'm old and feeble. Stay away from my chest, because you know
what I got in my chest? I got the same damn thing Kimmy Hart Bennett has. I got heart. And if you do
that again, no matter how low I am, no matter what I do to you and deserve it, don't you do it, because
I'm older and I'm wiser and you're going to give me the benefit immediately of saying, "That was a
mistake, Lin. Don't do that again." I'm going to say, "Jonathan, it's a mistake. I did it again." Don't you
thrust your heart at my heart. My heart's got courage.

Lin Wood (03:04:05):
You do, too, Jonathan. You have courage, too. I told you the other night. Second most important act of
courage I've ever seen was when you fell 40 damn feet and you landed on your feet. I told you all
through luck you'd always land on your feet. And you couldn't thank me enough, could you, Jonathan?
And then that very day if you're not there doing it behind my back, you turned around and said I was
mentally fucking ill. Dumbass. The man that just told you what a second greatest act of courage he's
ever experienced in his life because you fell 40 fucking feet and landed on your two feet, and you'd land
on your two feet no matter what happened to you in life, you think that was the advice of a damn
insane, demonic idiot?

Lin Wood (03:04:47):
Think before you write. Think before you speak. Think about the consequences of what you say. You
might even take the damn clear, admitted, honest reputation that somebody... how they feel about
you... You never want to take somebody's honest feelings about you and turn it upside down on its
head. Always land on your two damn feet.

Lin Wood (03:05:08):




                                                                                            Page 72 of 81
       Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 73 of 81

 2020-02-13


Taylor Wilson, you're last. You wanted to be last. Here you go. TW. Now what does that stand for? TW. I
got on a plane that ended in TW and I said, "Well, it means the woods." Add another thought to the
dream. The wood boys. I was flying to Texas on tail number N... Nash... Three... God's most used
number. It divides things in three. Father, Son, and the Holy Ghost. And there's a lot of us. What was the
tail number? N303. Wow. Three times three is nine. I can say seven, lucky number, plus two, you and
me, and [inaudible 03:05:55]. I can take that number and make it mean anything I want to. The TW
when I'm flying out of Texas didn't stand for Taylor-

                                      PART 6 OF 7 ENDS [03:06:04]

Lin Wood (03:06:03):
The TW when I'm flying out to Texas didn't stand for Taylor Wilson, but isn't it interesting that I've
always told you I loved you like you're my own son? Taylor Wilson, Taylor Wood. What does that TW
stand for in my mind? I would have made it your business, even if it was none of your business. I would
have told you when I saw TW I saw Texas Woods, because I was flying to Texas. See my three boys.

Lin Wood (03:06:26):
Oh, excuse me. I only had two boys. Oh, maybe there were three boys. Maybe it was the Wood boys.
May it was Daddy Wood, Lin Wood and Pops Wood. That'd be three, wouldn't it? Oh, wait a minute,
could it be the father and the two sons? Dad and his first born, second born son who you conspired with
to try to kill off his damn father? Shame on you. I hope get on the phone, no matter what it takes, your
choice free will. But if you don't leave this phone call desperate to speak to every one of my damn
children that you spoke vain and ill of me of, then you're less than the man that I ever thought, dreamed
and believed that you are or could be. Do you understand that instruction? That's not your instruction.
And that's the act you can undertake by free will if you think maybe you fucking put your influence in
the wrong kitty. Put it in the right one, quick.

Lin Wood (03:07:16):
Because every minute you leave unspoken is another minute that fucking false influence exists in my
children's mind. Straightened my children out before this day ends about who their daddy really is. I
never asked him the story, ask them if they wanted to hear it. They never asked me. I never told them. I
got a little bit here, a little bit there.

Lin Wood (03:07:34):
My children had never heard the story of who their daddy really is that you just heard today, that you'll
never forget if you have any respect for me at all in my life and the people I fought for. [ long silence
03:07:43]

Lin Wood (03:08:31):
... like every damn one of you that falsely accused the best man you'll ever see in life won't be your
daddy, Taylor. It won't be your daddy, Jonathan. It won't be your daddy, Kenny. The best damn man
you've ever met in life was Lin Wood. Don't you forget it.

Lin Wood (03:08:48):




                                                                                          Page 73 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 74 of 81

 2020-02-13


But in the meantime, while you might secretly know that, don't you tell your daddy that, because you
know why? You would violate the commandment to honor your father. Don't you ever honor me. I'm
not your father. I'm just your friend. Lover, if you love me. Friend, if accept my friendship. Boss, if you
accept me as boss. Co-employee, if you accept me as an employee. Or just plain member of one damn
law firm, like we all are. Remember that, like we all are.

Lin Wood (03:09:20):
N 3 0 3, 3 0 3 9. Three times three is nine. Maybe it's Mac, maybe it's Matt and dad and Lin. 3 0 3. TW.
Maybe it's Taylor Wilson. But as I've said to you, you were like my, like my son. How could you insult me
if I said you were like my son, Taylor? That's saying that I'm like your daddy. Would you say about your
daddy what you said about Lin Wood, who had told you many times, he felt the love for you you feel like
for the son that happens to have the initials TW, which happened to be the tail number when I went to
Austin to see Matt and Charlie and Nash? Maybe the Nash. The N was for Nash. Whatever you do, I can
make that symbol whatever I believe in my heart to be. It could Taylor Wilson. It can be the Woods. It
can be the whole. Oh, wait a minute, the whole, W-H-O-L-E, as in the story.

Lin Wood (03:10:25):
I tried to get you in the first 10 minutes and it ended up being over three hours and I hadn't gone. I
hadn't had any sleep either. I know you all are tired. So am I. I'm more tired than you are. Don't you
forget that I've lived longer in life than you are. I'm always going to be more tired than you are, because
I've lived in this life longer than you have. And I've learned more knowledge and I've gained more
wisdom than God gave me the benefit of at birth and he gave me a lot of wisdom. Don't you ever ignore
my wisdom, because you will lose the benefit of its influence. Wisdom influences people. Knowledge
can be learned by anybody. Anybody can get a law book and find knowledge. Very few people have the
ability to be in the presence of wisdom and to be influenced by it. You can take it or leave it. Actually,
you will. Don't ever, ever insult the wisdom of Lin Wood.

Lin Wood (03:11:13):
In fact, you would be wise if you're around anybody that you think is saying something wise and has
wisdom, don't insult anybody's wisdom. I don't care what damn color they are. Black, white, red, yellow,
you name it. I don't care what color their eyes are. We all got similar color, but yet even own eye,
individually different. They have a different gleam in them, even if they're the same color. They have a
different gleam, even if they're close to the same color. There's always two. There's always two eyes,
one nose and one mouth. Some people have long tongues. Some people have fat tongues. They still got
tongues.

Lin Wood (03:11:47):
We each got titties, some people bigger than others. Don't worry about the size of your titties, Kenny. I
hate to be cruel. Don't worry about the size of your titties, Jonathan. Don't worry about the size of your
titties, Taylor. Yours like everybody else, you got two titties. We'll leave the other body part alone, but
everybody's got the same thing. Whether it looks different and it's used differently, it's the same damn
thing.

Lin Wood (03:12:08):
And everybody in this life, short of somebody being handicapped or deformed, Jonathan Grunberg,
everybody has to damn think. Think with your damn brain. Feel with your damn heart. Have the courage



                                                                                            Page 74 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 75 of 81

 2020-02-13


to act out of your wisdom before you start throwing influence around. Make sure you got the courage to
put that wisdom out there with an influence you'll never be ashamed. That was yours. You used your
influence this past week... or longer. God, y'all been going at me for months, going into fucking
[inaudible 03:12:41] with my children. I don't think you exercised your influence. I think you exercised
influence, tried to exercise your influence to disrupt the relationship with my family. Did you ever stop
and think what you're doing when you enjoyfully, gleefully taken out all the revenge because I treated
you like you needed to be treated when I taught you how to treat the damn client in the case of Elon
Musk?

Lin Wood (03:13:01):
Nobody liked being yelled at, but everybody needed to be yelled at, because you have been talked to
and taught a lesson by the voice of wisdom, who had more damn life's experience than you by your own
admission, who had more damn experience practicing law than you by your own admission. And you
yelled at me and you argued with me and you made the teaching process harder and harder and harder,
but who quit, the teacher or the students? None of us quit, but who learned the lesson? I hope
everybody did.

Lin Wood (03:13:28):
I was reminded the lesson, that damn lessons are taught sometimes hard. Sometimes you get yelled at.
Sometimes you get a little... Sometimes you have to find food when you're hungry on your own. I've
learned life lessons. I know the lessons of the weekend at the lake, my lake, over green pastures, leading
to a still water.

Lin Wood (03:13:50):
Don't you make fun of my faith in the 23rd amendment and my beliefs in God. Have your own beliefs.
Don't you ever have my children belittle that, because I talk about God too much. You can never talk
about your faith too much, because you run the risk of talking about it too damn little.

Lin Wood (03:14:07):
Always run the risk of somebody kicking you in the ass for talking too much and you'll always do that
right thing. You'll always do the wrong thing if you talk about it too little.

Lin Wood (03:14:14):
The end of the story is this, if you look at everything I've said to you, it stands for everything I've done
since I can remember doing it. I believed in myself. Because I believed in myself, I succeeded. Whether
you think I won or lost. By the amount of money, doesn't matter. By the amount of fame, it doesn't
matter. In my mind, I know that I succeeded from that boy on the driveway at 16 that had nothing, but
said to himself, "How am I going to get out of this?".

Lin Wood (03:14:46):
I believed in myself. I'll find a way. I can do it. But along the way, remember, you're going to need
somebody else. I thought it was just me and maybe a lot of girls along the way and a few wives along the
way. I always had more than one and I didn't know it. In 1969, I thought I had one. When I turned 66,
shortly thereafter, I realized I wasn't alone that night. Somebody was walking down that driveway with
me. My voluntary choice. Know now what I should have known then. I had God almighty with me. I was



                                                                                             Page 75 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 76 of 81

 2020-02-13


always going to be good. I was always going to be doing right, but you know what I had to do and God
almighty wouldn't do for me. I had to believe in myself. If anyone in this office ever utters a word that
tells me, you don't believe in yourselves, get out of my office.

Lin Wood (03:15:43):
You will never get out of my life, but you'll disappoint me. If y'all don't start living your lives, where you
believe in dreams and you believe you can do anything, you'll never do anything. You'll never make a
dream come true. Believe in yourself. Even when others laughed at you, believe in yourself. Don't ever
damn concede your belief in yourself to anybody or anything, any man or woman on Earth. Don't you
give them that power over you, a power they can never fucking take away from you, and that is the
power to believe in yourself. And if you ever want to remember one thing, you better believe. You
better believe what I believe. You better say, "Man, I believed in one thing." You have believed all your
life that all men were created equal and they were, and they are. Anybody to suggest to you the
contrary, have the courage and look up and say, "You are wrong."

Lin Wood (03:16:29):
Everybody's equal. What you thought was one in the end of my discussion became all. Only one has
[inaudible 03:16:39] and I showed you that all had the power. And then I flipped it around and said all
that such and such. And I said, every one that you got it, all in one. One is all. This loss only be as good as
every one individual makes it, and it will be as bad as all make it. Everybody ought to make it good.
Every damn one of you. All means all.

Lin Wood (03:16:57):
To work, it should be everybody. It's got to be every one of you. One means one. Don't you ever let your
divisions and beliefs or the differences in your damn color of your skin, or how you feel about Trump or
how you feel about... Just to keep your damn mouth shut if it's going to create enough problems in your
office that it keeps you from treating everybody equally, everybody with fairness and everybody with
respect.

Lin Wood (03:17:18):
If somebody disagrees with you and is going to burn your ass about it, just go up and say, "I love you.
Let's talk about something else." If I don't get the idea, say, "Remember that story you told me, you
made me sit through for three hours and 19 minutes? Yeah, that's what you said to them." I'm going to
go, "Gotcha. You got me, John. And I'll shut up and move on."

Lin Wood (03:17:35):
I love everyone of you. I said it the day I met you, even when you spit in my face, demeaned my life,
allowed my children and encouraged my children to not honor their father, a man that deserves honor
from every damn one of you. You let my children break the 10th commandment. They got to remember
that. They got to ask for their father on Earth's forgiveness and not a one of them has even thought
about it. And in fact, none of y'all has said, "Lin, forgive me. I was wrong." Because you thought all you
had to say was boss, after you knew I had the power that you never really gave me. You already had the
power yourself, because you were so damn afraid. You didn't believe in yourself. You thought I
controlled your damn life. You thought I controlled your damn office. You thought I controlled your
finances. You forgot to believe in yourself.




                                                                                              Page 76 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 77 of 81

 2020-02-13


Lin Wood (03:18:16):
You know what you forgot to do? What you should always do when you recognize, looking in the mirror,
that you damn made a mistake? Have the courage, the courage, to look over at the person and say, "I'm
sorry. Please forgive me."

Lin Wood (03:18:29):
Something I haven't heard from anybody in my family or anybody in my office, but I suspect, sooner or
later, not by word, because that's the kind of forgiveness that you've got to look somebody in the eye
and say, "Please forgive me." And then you know this one thing, every damn one out of you, no matter
what you do to me, no matter what you say to me, no matter how it impacts you, even if you insult the
legacy of a man that I love, Richard Jewell. It's going to be tougher to forgive you if it's Richard. I got
more invested in Richard than y'all have got invested in me.

Lin Wood (03:19:04):
I'll forgive you if you insult Richard, but if you ever do it again, while I'll forgive you, I'll throw you out of
my office and likely throw you out of my life. If anybody in this office ever treats a man, a woman
differently, I'll be pissed off at you. If you're the father of the household, I'll understand if you're not a
woman. I won't treat you quite as equally. But I'll still treat you equally. Anybody suggest I wouldn't be
fair, wouldn't show respect to any person in this life, couldn't understand what I believe that everybody
really is created equal in the eyes of God and under the laws of this country. One nation, one law firm,
one law firm under the law. All members are created equal. All members of this one law firm are the
same. This law firm is only as good as the collective value of the people that make it up from executive
assistant to receptionist/executive assistant to what you all perceive as the senior partner, you've now
decided and agreed to me as only the same power that you have yourselves. We're only as great as a
law firm as we all have the total sum of how good we are to ourselves and how good we are to other
people, including our clients.

Lin Wood (03:20:27):
Don't ever mistreat an employee. Don't ever mistreat your partner. Give him fairness. Give him respect.
Give him a chance to tell you his truth before you condemn him. Does anybody think that there's not a
lesson that I've tried to teach that you think I've taught in a way... Not that you agree with. I don't need
you to say I learned every lesson. Nah. Bullshit. You got to think about what I said today, and I got to tell
you, I respect the fact you've given me three hours and 22 minutes to say it. That's a long time to listen
to one old man rant, but three hours and 22 minutes, I should've slept longer than that last night. And I
only slept four hours.

Lin Wood (03:21:13):
You know why I didn't? You thought you knew, but now, you know, I was trying to cover my ass and
yours for the stupidity that you did in [inaudible 03:21:20] with my children, the stupidity of what you
did talking to my children. You can do it again if you want to. I will tell you this. If you pull shit like that
again with my children, don't even come up to the office, because you're out of my office and you're out
of my life. That was disgusting. And you ought to be ashamed of yourself.

Lin Wood (03:21:37):




                                                                                                 Page 77 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 78 of 81

 2020-02-13


Now having said all that, I'm not going to end on an unhappy note, because I made it up on the fly. So I
might as well finish on the fly.

Lin Wood (03:21:43):
I love every one of you and anybody, including my damn stupid son, can tell you. You better straighten
him out. Because we had a peace deal and he looked over and I said, "Son, you know I've never lied to
you." He said, "Dad, I don't know whether you've ever lied to me or not." I said, "You just called me a
damn liar. If you don't know whether I've lied to you or not, you call me a liar, son. This conversation is
over and we had peace," and I slammed the damn phone up on him. Nobody will ever, ever call me a
liar. I know the one person that could call me a liar. It wasn't a woman. It was a man.

Lin Wood (03:22:17):
It had nothing to do with sex, but yet it had everything to do with sex. I got on a damn phone call drunk
and I called a bunch of girls and said some shit I shouldn't have said. Nothing too bad, but enough that I
called and got drunk and fell asleep. Phone was still online. She tracked it down. She said it was me and
it was, because I lived there and I blamed it on Perry Buck who was sleeping there that night. And I said
Perry come over here drunk after my engagement party with my bride to be, Eugenia, and he got on the
damn phone and fell asleep drunk and left the phone on the line. That was me, and I lied about it. I lied
about it at the damn judicial proceeding bought before me as a freshman in law school. I got Jerome
Strickland to tell it in my defense and I lied to Jerome.

Lin Wood (03:23:05):
And Perry Buck lied for me and that proceeding found me innocent when I was guilty. Just remember
the outcome is not the story. It's the process. I lied. Perry Buck lied. Two lies ended up making for the
wrong reason to get the wrong result. I was guilty. I did it and I lied to cover it up. Nobody knows that
story. Nobody ever will know it but the people on this call and people who might want to be screwing
me by tapping my phones. I don't think they're that stupid. You know why they won't tap my phone?
Because I'm Lin Wood. To tap my phone is illegal. I will take down no matter how little I am. They know
how big I can be. I've shown that in my life. Don't forget it. I would ask that you keep the respect that
you have for me. Even though I've told you my one lie.

Lin Wood (03:23:55):
I hope you will respect the fact that since that day before I knew God and since, I've never lied again in
my life. And my son told me that he didn't know whether I'd ever told him a lie or not, and I slammed
the phone down and said, "You're telling me you think I might be a liar?" I don't see you again until you
change that opinion. We had a peace deal struck. He fucked it up by saying the stupidest thing you ever
did. Somebody better help their partner. Somebody help repair the damage that you helped create. You
better convince one person or the four people you conspired with, if you don't talk to another one, you
better teach my son, Matt Wood, a lesson he'll never forget. His father has never lied to anyone and if
you suggest that I have, since the day of my damn freshmen class, when I got a verdict for myself I didn't
deserve.

Lin Wood (03:24:42):
By the way, years later, a personal law, have you read it, thought it was an unfair charge and they
expunged the record. I didn't have to tell you what I did. I just told you. I never told anybody in my life
except the people involved, me and Perry Buck. I didn't even tell Jerome Strickland, my lawyer. You



                                                                                             Page 78 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 79 of 81

 2020-02-13


make damn sure your clients tell you the truth. You make damn sure you evaluate them. Are they
truthful? Because you don't want to be a part of what Jerome Strickland was to be a part of. I even
insulted Jerome Strickland, my lawyer, but I didn't have the courage to tell him the truth because I
thought by telling him, he might look at me and say, "Man, I can't go in there and say you're innocent,
because I know you're guilty." I insulted the system of justice of that law school my first year and every
damn way possible.

Lin Wood (03:25:22):
I felt so bad about it from that day forward. I had never lied to anybody. I've never insulted the system
of justice in this country and I never will. And Matt, you call Wood, thinks he doesn't know whether
that's a lie to you. You fucking conspired with him to hurt me. You get on the phone, every damn one of
you, and you tell him he's wrong. His dad never lied in your lifetime. And you've heard about the story of
my life. And since one day in law school, which I've told him and he didn't tell him the story. When I was
in the first year of law school, never told a lie. Now, you know what the lie was and it was tough. It tore
up my whole system of justice. I fixed it. If you break something, you have the responsibility to fix it. If
you break something, you have the responsibility to fix it. If you break somebody's heart, you have the
responsibility to fix it. Because of re-broken heart is stronger than it was before you broke it. You broke
my heart the last few weeks, boys, girls, some bigger than others, none different. All are equal in the law
firm, from our law firm, including the people that hurt me a little bit. They're equal to the people who
hurt me a lot. And everybody had hurt me in between. We're all equal in this law firm, because we're all
equal in life.

Lin Wood (03:26:34):
If you start treating anybody in this law firm unequal, you try tell Chelsea and Kenny they're not equal to
you. Chelsea is probably the most pure, best worker, co-employee that this law firm has, because she's
considered in the hierarchy thing to be lower than Kenny. She's been here less time and she really
performs at first role as a receptionist. Don't forget, Kenny, you start as a receptionist, right?

Lin Wood (03:27:06):
And then you became an assistant. You became Lin Wood's executive assistant. You call yourself
whatever title you want to. But every time you answer the phone and say I'm Lin Wood's something,
remember who Lin Wood is and take pride in Lin Wood, to be proud to tell them you work for me as my
executive assistant, whatever you decide to call yourself.

Lin Wood (03:27:25):
Taylor, when anybody ever talks to you about your law firm, try to have a little special word of pride
about the fact that you have the honor and privilege to work with L. Lin Wood. Don't you forget that.
And you either, Jonathan Grunberg. When you think you know more than me, remember you admitted
you did not. And when I respected you, you were the second greatest example of courage in my life.
Remember the first one I told you about, I told you [inaudible 00:21:56 and long silence].

Lin Wood (03:28:49):
It doesn't matter whether you win or lose. At the end of the game, it just matters how you play the
damn game. Did you give it your best? If you did, you're done all you can do. If you did less, you didn't
do enough. Give everything, every relationship, whether it's your wife, whether it's your client, whether
it's your God, whether it's your co-employee, whether it's a member of your firm, whether it's the



                                                                                           Page 79 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 80 of 81

 2020-02-13


woman you love, even if you can't tell anybody the truth, like Jesus Christ, [inaudible 00:23:19]. Give
every thing you do in life the best you can.

Lin Wood (03:29:25):
If you go through on this short life and you don't give it the best you can, then you are a lazy son of a
gun who's going to suffer a lazy ending for eternity. Whatever you believe the end or the beginning is
beginning of the end. It's the same. You start it by faith. You live it by faith, but you remember what's
around you. You remember your history. Remember your history growing up and remember the history
of people growing up around you.

Lin Wood (03:29:46):
You remember the history that you make every day when the next day becomes the next day.
Remember the history you made the day before and learn from it. You all got a lot of learning yet to do
over the history you developed over the last several weeks or months. You decide how wise you were.
You decide whether you showed me respect. And what you'll decide is this, I tell you right now, you'll
decide that you are not wise. You were just the direct opposite and you will learn it. When you showed
me disrespect, you committed the greatest sin of them all. You disrespected yourself. Is that the last
lesson I need to teach you today? I hope you say yes, Taylor.

Taylor (03:30:19):
Yes.

Lin Wood (03:30:21):
I love every one of you damn people. I don't care if I make more money than you. If I got something you
don't have and you need, you call me. I got plenty. I got more than enough.

Lin Wood (03:30:33):
I'll never let you down. Because I told you I wouldn't and I keep my word. You didn't keep yours. I
believed in you from day one. Even when you pissed on my family and my client and my life, I still
believe in you. And guess what? You sat on this phone for over three and a half hours demonstrating to
me that my belief in you, no matter what you did, I still believed in you, you proved in my beliefs. What I
voluntarily choose to believe by the exercise of my free will is in fact, true. The trust and belief and love I
put in you that I said, I wouldn't ever leave, I didn't leave it behind when you went to your worst. When
you showed me your best, I'll always love you. When you show me your worst, it's going to hurt me. It
might disappoint me, but I'd always loved you just as much.

Lin Wood (03:31:20):
Sometimes when it end of the story ends, like it's getting ready to end for us, I love you a little bit more
than I did before. I forgive you before you do it. It hurts me badly. And this phone call by saying, please
don't do this to me again. Don't ever do this to me again. I've had enough pain in my life. I don't need
anymore pain on me. You ought to be ashamed of yourself.

Lin Wood (03:31:50):
You have to sleep with it and live with it. Do not make that the truth of your lives, because that won't be
good. And I want nothing but good for every damn body on this phone call and the people that aren't on



                                                                                              Page 80 of 81
        Case 1:21-cv-01169-TCB Document 35-8 Filed 05/03/21 Page 81 of 81

 2020-02-13


it, Nicole and Chelsea, and you know, I want everything good for the people you conspired with and
laughed a bit and mocked me with and disrespected me with and said I was crazy. And I was telling I was
God and I needed to go in an insane asylum and get some drug call lithium.

Lin Wood (03:32:13):
If you ever disrespect me again after this phone call, let me tell you what you're going to do, my friends,
my loving partner and my loving damn executive assistant, Chelsea, my loving damn assistant, even
Nicole has been through hell in her life. Feel sorry for her a little bit. Don't feel sorry for her. Hell, she's
doing best she can. As long as Nicole is doing the best she can, even if it's lay in bed and think about her
life, leave her alone. Encourage her. Support her. Love her. Show her fairness and show her respect.
Give her the chance to lead the truth of her life, even if you don't agree with it. Hell, I don't remember
some of the things Nicole does. There's a lot of things y'all don't agree with that maybe I do. You'll never
disagree with me on this one thing as I end this call. You'll never disagree with this one thing, with this
law firm. It may sound corny to you, but it means everything to me. United we stand. Divided we fall.
The creation of this law firm almost was followed by its dissolution within days. In fact, before we put
the sign up, we got the letter out, the sign hadn't gone up, we created this law firm by agreement.

Lin Wood (03:33:25):
Maybe I shuffled the names around the sign. Sound good because I have a creative mind. Maybe there
was something there that I saw that you didn't see. And I liked the way it said. Wood, Wilson, Grunberg
and Wilson. And Wade, excuse me, I doubled you up. If Nicole was there, tell her you're not going to be
there every day to take her place. She's got to pull her own weight, even when times are tough, because
it's got to be Wood, Wilson, Grunberg and Wade. You can't put somebody else's name in a place where
others are going to change the name of the firm and integrity of the firm, the character of the firm.
Don't make the mistake I just made. Everybody pull your own weight, but remember this, when I said
united we stand, divided we fall, I also encourage you that a broken heart heals back even stronger. You
almost broke this firm part, but it's going to heal back even stronger, even at its birth. That means from
its birth to which end, it'll be stronger and stronger every day. Believe that and believe in yourself. And
your beliefs, like my beliefs, will come true in life.

Lin Wood (03:34:29):
I love you, guys. Thanks for listening. I enjoyed the conversation, even if it was one sided. It was one of
the best conversations I ever had with myself and I want to share it with you. [inaudible 03:34:43] my
entire life. I love y'all. I'll see you tomorrow.

                                        PART 7 OF 7 ENDS [03:34:59]




                                                                                               Page 81 of 81
